Exhibit 10.3

 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

 

of

 

Macquarie CountryWide-Regency II, LLC,

a Delaware limited liability company

 

among

 

Macquarie-Regency Management, LLC,

a Delaware limited liability company

 

Macquarie CountryWide (US) No. 2 LLC,

a Delaware limited liability company

 

and

 

Regency Centers, L.P.,

a Delaware limited partnership

 

DATED: June 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                     Page


--------------------------------------------------------------------------------

ARTICLE I

              DEFINED TERMS           Section 1.1          General Definitions
   2      Section 1.2          Other Definitions    13 ARTICLE II              
FORMATION, NAME, PLACE OF BUSINESS, PURPOSE, AND TERM           Section 2.1    
     Formation    13      Section 2.2          Name and Offices    13     
Section 2.3          Other Acts/Filings    13      Section 2.4          Purpose
and Scope    13      Section 2.5          Term    13      Section 2.6         
Representations and Warranties of the Members    14 ARTICLE III              
PERCENTAGE INTERESTS AND CAPITAL           Section 3.1          Capital
Contributions    15      Section 3.2          Additional Capital Contributions
   16      Section 3.3          Capital of the Company; Capital Accounts    17
ARTICLE IV               TAX ALLOCATIONS           Section 4.1         
Allocation of Profit and Loss    18      Section 4.2          Special
Allocations    19      Section 4.3          Curative Allocations    20     
Section 4.4          Other Allocation Rules    21      Section 4.5          Tax
Allocations: Code Section 704(c)    21      Section 4.6          Allocations to
Transferred Membership Interests    22      Section 4.7          Tax Elections
   22      Section 4.8          Designation of Tax Matters Member    22 ARTICLE
V               DISTRIBUTIONS           Section 5.1          Distributions    24
     Section 5.2          Limitations on Distributions    25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONTINUED

 

                   Page


--------------------------------------------------------------------------------

ARTICLE VI

              MANAGEMENT AND OPERATIONS OF THE COMPANY           Section 6.1    
   Management Generally    25      Section 6.2        Major Decisions    28     
Section 6.3        Dispute Resolution    30      Section 6.4        Member
Representatives    30      Section 6.5        Fees to U.S. Manager and Its
Affiliates    31      Section 6.6        Costs and Expenses    34      Section
6.7        Hedging Activities    35      Section 6.8        Matters Relating to
Regency Agreements    35      Section 6.9        Expenses    35     
Section 6.10        Compensation of Members and their Affiliates    36     
Section 6.11        Property Management    36      Section 6.12        Other
Activities of Members    37      Section 6.13        Project Level Entity    37
     Section 6.14        Property Appraisals    37      Section 6.15       
Scope of Authority    38      Section 6.16        Liability of Members and
Others; Indemnification    38      Section 6.17        REIT Status    39

ARTICLE VII

              WITHDRAWAL; DISSOLUTION AND TERMINATION           Section 7.1    
   Withdrawal    39      Section 7.2        Events of Default by Members; Change
of Control    39      Section 7.3        Dissolution of the Company    41     
Section 7.4        Liquidation    41      Section 7.5        Distribution in
Kind    42      Section 7.6        Right of First Offer    44      Section 7.7  
     Certificate of Cancellation    45

ARTICLE VIII

              BOOKS AND RECORDS, ACCOUNTING, REPORTS           Section 8.1    
   Books and Records    46      Section 8.2        Accounting Basis and Fiscal
Year    46      Section 8.3        Reports    46      Section 8.4       
Independent Audit or Review    48      Section 8.5        Bank Accounts    48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONTINUED

 

ARTICLE IX

              TRANSFER OF MEMBERSHIP INTERESTS           Section 9.1       
General Restrictions    49      Section 9.2        Purchase Option    49

ARTICLE X

              MISCELLANEOUS PROVISIONS           Section 10.1        Redemption
or Conversion    52      Section 10.2        Valuation    53      Section 10.3  
     Closing Deliveries    53

ARTICLE XI

              MISCELLANEOUS PROVISIONS           Section 11.1        Applicable
Law    53      Section 11.2        Attorneys’ Fees    53      Section 11.3    
   No Partition    53      Section 11.4        Binding Provisions    54     
Section 11.5        Complete Agreement: Amendment    54      Section 11.6       
Confidentiality and Nondisclosure    54      Section 11.7        Counterparts   
54      Section 11.8        Fees and Commissions    54      Section 11.9       
Execution of Other Documents    55      Section 11.10        Severability    55
     Section 11.11        Survival of Indemnity Obligations    55      Section
11.12        Waiver    55      Section 11.13        Terminology    55     
Section 11.14        Equitable Remedies    55      Section 11.15        Remedies
Cumulative    55      Section 11.16        Press Relations    56      Section
11.17        Notices    56      Section 11.18        Construction    56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULE 1

   Base Distribution

SCHEDULE 2

   Performance Distribution

EXHIBIT A

   Capital Accounts; Percentage Interests

EXHIBIT B

   Projects



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF MACQUARIE COUNTRYWIDE-REGENCY II, LLC,

A Delaware limited liability company

 

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT is dated as of
June 1, 2005 (“Agreement”), by and among MACQUARIE COUNTRYWIDE (US) NO. 2 LLC, a
Delaware limited liability company, as a Member (“MCW LLC”), REGENCY CENTERS,
L.P., a Delaware limited partnership (“Regency”), as a Member, and
MACQUARIE-REGENCY MANAGEMENT, LLC, a Delaware limited liability company, as a
Member (“U.S. Manager” and together with Regency and MCW LLC, the “Members” and
each individually, a “Member”), MACQUARIE COUNTRYWIDE (US) NO. 2 CORPORATION, a
Maryland corporation (“U.S. REIT”), and MACQUARIE COUNTRYWIDE MANAGEMENT LIMITED
(ACN 069 709 468), an Australian corporation (“MCML”), as the responsible entity
of Macquarie CountryWide Trust (ARSN 093 143 965), an Australian listed property
trust (“MCW”).

 

W I T N E S S E T H

 

WHEREAS, U.S. REIT and Regency have entered into that certain Limited Liability
Company Agreement, dated February 14, 2005, of the Company (the “Original
Agreement”);

 

WHEREAS, in accordance with Section 3.1 of the Original Agreement, U.S. REIT
made a capital contribution to the Company in the amount of $712,400,000 (the
“Deposit”);

 

WHEREAS, U.S. REIT is the sole member of MCW LLC and prior to the execution of
this Agreement, U.S. REIT has contributed its sixty-five (65%) limited liability
company interest in the Company to MCW LLC and has withdrawn as a member of the
Company;

 

WHEREAS, pursuant to this Agreement, U.S. Manager and MCW LLC will become
Members of the Company;

 

WHEREAS, MCW LLC, Regency and U.S. Manager shall make cash contributions to the
Company, each in accordance with Section 3.1 of this Agreement, to enable the
Company to pay the purchase price (less the Deposit and subject to price
adjustments) to acquire the First Washington Portfolio (defined below); and

 

WHEREAS, the parties hereto desire to amend, restate and supersede the Original
Agreement in its entirety.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises hereof, and the mutual
promises, obligations and agreements contained herein, the parties hereto,
intending to be legally bound, do hereby agree as follows:

 

ARTICLE I

DEFINED TERMS

 

Section 1.1 General Definitions. The following terms used in this Agreement,
unless the context otherwise requires, shall have the meanings specified in this
Section 1.1:

 

“Accountant” means PricewaterhouseCoopers LLP or such other firm of independent
certified public accountants as the Members subsequently select for the purpose
of preparing the tax returns and financial reports for the Company.

 

“Act” means the Delaware Limited Liability Company Act, codified in Delaware
Code Annotated, Title 6 Chapter 18, Sections 18-101, et seq., as the same may be
amended from time to time.

 

“Additional Capital Contributions” means contributions to the capital of the
Company that may be made from time to time by the Members in accordance with
Section 3.2 hereof.

 

“Adjusted Capital Account” means, with respect to any Member, the balance, if
any, in such Member’s Capital Account as of the end of the relevant Fiscal Year,
after giving effect to the following adjustments:

 

(a) Credit to such Capital Account any amounts that such Member is obligated to
restore or is deemed to be obligated to restore pursuant to the penultimate
sentences in Treasury Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

 

(b) Debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6).

 

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Adjusted Capital Account as of the end
of the relevant Fiscal Year:

 

“Affiliate” means, when used with reference to a specified Person, (i) any
Person that directly or indirectly through one or more intermediaries controls
or is controlled by or is under common control with the specified Person, (ii)
any Person in which the specified Person or any Person described in clause (i)
owns at least 20% of the outstanding stock or other equity interests, and (iii)
any Person in which the specified Person or any Person described in clause (i)
is a general partner or manager. “Affiliate” of the Company or the Members does
not include a Person who is a partner in a partnership or a joint venture with
the Company or any other Affiliate if such Person is not otherwise an Affiliate
of the Company or the Members.

 

“Affiliated Joint Venture” means, with respect to a Member, any Person in which
such Member or its Affiliates directly or indirectly own an equity ownership
interest, but such ownership interest in such Person is less than all of such
equity ownership interests in such Person.

 

2



--------------------------------------------------------------------------------

“Agreement” means this Amended and Restated Limited Liability Company Agreement
as amended in writing from time to time.

 

“Anchor Lease” means a lease for contiguous space of not less than 15,000 square
feet of gross leasable area.

 

“Appraised FMV” has the meaning set forth in Section 9.2(b) hereof.

 

“ASX” means the Australian Stock Exchange Limited.

 

“Base Amount” means, for any Fiscal Quarter, an amount as calculated in
accordance with Schedule 1 attached hereto.

 

“Budget” means a statement setting forth the estimated receipts and expenditures
(capital, operating and other) of the Company and of each Project for the period
covered by such statement, together with leasing and operating plans. The Budget
shall include information about the amounts and types of insurance coverage and
the amount of deductibles and premiums. The Budget shall be prepared
individually for each Project and for the Company’s portfolio of Projects on a
consolidated basis and shall consist of operating Budgets for each Project and a
Company Budget (not broken down by Project) that includes capital expenditures,
tenant improvements, leasing commissions, insurance (to the extent not
attributable to a Project) and fees to U.S. Manager and its members or its
members’ Affiliates (to the extent not budgeted by Project).

 

“Business Day” means any day other than Saturday, Sunday and any other day on
which banks are allowed or required by law to close in Sydney, Australia or
Jacksonville, Florida.

 

“Buying Member” has the meaning set forth in Section 7.6(a) hereof.

 

“Call” has the meaning set forth in Section 3.2(b) hereof.

 

“Capital Account” means, with respect to a Member, the account maintained for
such Member pursuant to Section 3.3, increased or decreased as provided in
Section 3.3(b).

 

“Capital Contributions” means, with respect to a Member, the total amount of
money and the value agreed by the Members at the time of contribution of any
property (other than money) contributed to the Company by such Member pursuant
to the terms of this Agreement, which amounts shall be set forth in a schedule
to be agreed on by the Members from time to time as Capital Contributions are
made by the Members.

 

“Capital Expenditures” means costs for repairs or improvements to a Project that
are undertaken by the Company and that should be capitalized under generally
accepted accounting principles in the United States.

 

3



--------------------------------------------------------------------------------

“Capital Transaction” means the Sale of all or a part of a Project or casualty
damage to or condemnation of all or a part of a Project.

 

“Certificate” means the Company’s Certificate of Formation filed in the Office
of the Secretary of State of the State of Delaware pursuant to the Act.

 

“Change of Control” of a Member means:

 

(a) With respect to Regency, (i) a majority of the board of directors of
Regency’s general partner consists of individuals who are not Continuing
Directors, or (ii) Regency Centers Corporation ceases to be the general partner
of Regency, except as a result of an Affiliate Merger described in paragraph (c)
below;

 

(b) With respect to MCW LLC, (i) Macquarie CountryWide Trust ceases to own,
directly or indirectly, a majority of the limited liability company interests of
MCW LLC, except as a result of an Affiliate Merger described in paragraph (c)
below, (ii) Macquarie Bank Limited or one of its Affiliates ceases to manage,
directly or indirectly, Macquarie CountryWide Trust, except as a result of an
Affiliate Merger described in paragraph (c) below, or (iii) a majority of the
board of directors of Macquarie CountryWide Management Limited consists of
individuals who are not Continuing Directors; and

 

(c) Any merger, consolidation, share exchange or similar transaction in which
Regency’s general partner, in the case of Regency, or Macquarie CountryWide
Trust or Macquarie CountryWide Management Limited, in the case of MCW LLC, as
the case may be, is not the surviving entity unless the holders of common equity
of such entity own directly or indirectly, in substantially the same proportions
as their ownership of such common equity immediately prior to such merger,
consolidation or share exchange, more than 50% of the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors or trustees, as the case may be, of the entity resulting
from such merger, consolidation, share exchange or similar transaction (an
“Affiliate Merger”).

 

“Claims” have the meaning set forth in Section 6.16(c) hereof.

 

“Class C Shares” have the meaning set forth in Section 10.1 hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended (or any corresponding
provision of any succeeding law).

 

“Company” means Macquarie CountryWide-Regency II, LLC, a Delaware limited
liability company.

 

“Company Expenses” means allowable costs and expenses paid or incurred by the
Company in the conduct of the business of the Company and its subsidiaries that
are not directly attributable to a particular Project or Projects, including
without implied limitation, (i) expenses incidental to the transfer, servicing
and accounting for the Company’s cash, including charges of depositories and
custodians; (ii) expenses incurred in connection with any tax audit,
investigation or settlement of the Company; (iii) expenses of liquidating the
Company; (iv) taxes, fees and other governmental charges payable by the Company;
(v) routine administrative expenses of the

 

4



--------------------------------------------------------------------------------

Company; (vi) the cost of legal, accounting and other professional expenses of
the Company; and (vii) insurance and the principal and interest under any debt
of the Company if such insurance, principal and interest do not constitute an
Operating Expense. Expenses attributable to a specific Project shall be
allocated to such Project as “Operating Expenses.”

 

“Company Minimum Gain” means the amount determined by computing with respect to
each Nonrecourse Liability of the Company the amount of income or gain, if any,
that would be realized by the Company if it disposed of the property securing
such Nonrecourse Liability in full satisfaction thereof and by then aggregating
the amount so computed, as provided in Treasury Regulations Section 1.704-2(d).

 

“Consent” means a prior written consent of a Person, which may be withheld for
any reason in the sole discretion of such Person unless expressly provided to
the contrary in this Agreement.

 

“Continuing Director” of a Person means an individual (x) who was a director or
trustee of the Person on June 1, 2005 or (y) who becomes a director or trustee
of the Person subsequent to June 1, 2005 and whose election or nomination for
election is approved by a vote of at least a majority of the directors or
trustees then comprising the Continuing Directors of such Person.

 

“Contributing Member” has the meaning set forth in Section 3.2(c) hereof.

 

“Cumulative Excess Performance Amount” means an amount as calculated in
accordance with Schedule 2 attached hereto.

 

“Debt Financing Policy” means the Debt Financing Policy for Financings, as
approved and amended from time to time by agreement of all the Members.

 

“Default Date” has the meaning set forth in Section 3.2(c) hereof.

 

“Defaulting Member” has the meaning set forth in Section 7.2(a) hereof.

 

“Depreciation” means for each Fiscal Year or other period, an amount equal to
the federal income tax depreciation, amortization, or other cost recovery
deduction allowable with respect to an asset for such year or other period,
except that if the Gross Asset Value of an asset differs from its adjusted basis
for federal income tax purposes at the beginning of such year or other period,
Depreciation shall be an amount which bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization, or other
cost recovery deduction for such year bears to such beginning adjusted tax
basis; provided, however, that if the federal income tax depreciation,
amortization, or other cost recovery deduction for such year is zero,
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method selected by all the Members.

 

“Distributable Funds” means Net Operating Cash, Net Proceeds from Capital
Transactions, and Net Proceeds from Financings.

 

“Earnest Money” has the meaning set forth in Section 9.2(c) hereof.

 

5



--------------------------------------------------------------------------------

“Emergency Expenditures” has the meaning set forth in Section 6.1(c) hereof.

 

“Event of Default” has the meaning set forth in Section 7.2(a) hereof.

 

“Exchange Agreement” means that certain Exchange Agreement, dated as of the date
hereof, by and between Macquarie CountryWide Management Limited, as responsible
entity of MCW, and Regency.

 

“Exchange Units” have the meaning set forth in Section 10.2 hereof.

 

“Excess Performance Amount” means an amount as calculated in accordance with
Schedule 2 attached hereto.

 

“Fair Market Value” means, as to any asset, the most probable price which such
asset should bring in a competitive and open market under all conditions
requisite to a fair sale, the buyer and seller each acting prudently,
knowledgeably and assuming the price is not affected by undue stimulus. Unless
the Members otherwise agree, or this Agreement provides otherwise, the
determination of the Fair Market Value of a Project shall be conclusively
established by reference to the most recent independent appraisal for such
Project obtained pursuant to Section 6.13.

 

“Financing” means (i) any secured or unsecured financing or borrowing or
assumption of debt, including any refinancing of existing debt, by the Company
and (ii) any sale and leaseback transaction.

 

“First Washington Portfolio” means the portfolio of shopping center assets,
consisting of interests in 100 shopping centers across the U.S., which the
Company is purchasing from First Washington Investment I, LLC and the California
Public Employees’ Retirement System through the Purchase and Sale Agreement.

 

“Fiscal Quarter” means each of the calendar quarters comprising the Company’s
Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Company commencing January 1 and
ending on December 31 of each calendar year.

 

“Gross Asset Value” means with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(a) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the agreed value of such asset, as determined by all the
Members, unless required to be determined in some other manner herein;

 

(b) The Gross Asset Values of all Company assets shall be adjusted to equal
their respective Fair Market Values (exclusive of liabilities), as of the
following times: (i) the acquisition of an additional limited liability company
interest in the Company by any new or existing Member in exchange for more than
a de minimis capital contribution; (ii) the distribution by the Company to a
Member of more than a de minimis amount of property as

 

6



--------------------------------------------------------------------------------

consideration for the redemption of a limited liability company interest in the
Company; (iii) in connection with the issuance of an interest in the Company
(other than a de minimis interest) as consideration for the provision of
services to or for the benefit of the Company by an existing Member acting in a
member capacity, or by a new Member acting in a member capacity or in
anticipation of being a member; and (iv) the liquidation of the Company within
the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g); provided,
however, that adjustments pursuant to clauses (i) and (ii) above shall be made
only if all the Members reasonably determine that such adjustments are necessary
or appropriate to reflect the relative economic interests of the Members in the
Company;

 

(c) The Gross Asset Value of any Company asset distributed to any Member shall
be adjusted to equal the Fair Market Value (exclusive of liabilities) of such
asset on the date of distribution as determined by all of the Members; and

 

(d) The Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross
Asset Values shall not be adjusted pursuant to this paragraph (d) to the extent
all the Members determine that an adjustment pursuant to paragraph (b) above is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this paragraph (d).

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraphs (a), (b), or (d) above, such Gross Asset Value shall thereafter be
adjusted by subtracting the Depreciation taken into account with respect to such
asset for purposes of computing Profits and Losses after the effective date of
such determination or adjustment.

 

“Guaranty” has the meaning set forth in Section 9.2(g).

 

“Half Year” means a period of six months ending June 30 or December 31.

 

“Indemnitees” has the meaning set forth in Section 6.15(c).

 

“Investment Criteria” means the Investment Criteria for the acquisition of
Projects by the Company from time to time, as approved and amended from time to
time by agreement of all the Members.

 

“IRS” has the meaning set forth in Section 4.7(b).

 

“Liquidation Percentage” has the meaning set forth in Section 7.5(c).

 

“Market Rate” means, with respect to fees, comparable fees payable to
unaffiliated third parties for performing similar services with respect to
comparable properties in comparable locations.

 

“MCW” has the meaning set forth in preamble hereof.

 

7



--------------------------------------------------------------------------------

“MCW Constitution” means the constitution of MCW, dated July 21, 1995, as
amended from time to time; provided that MCML will not recommend to the
unitholders of MCW any amendment thereto that adversely affects the payment of
the Performance Amount or Excess Performance Amount without the consent of
Regency.

 

“MCW LLC” has the meaning set forth in preamble hereof.

 

“MCW LLC Agreement” means the Limited Liability Company Agreement of MCW LLC,
dated as of the date hereof, by and between U.S. REIT, as the sole member, and
U.S. Manager, as manager.

 

“MCW LLC’s Liquidation Amount” has the meaning set forth in Section 7.5 hereof.

 

“Member Nonrecourse Debt” means any Nonrecourse Liability for which a Member or
a related Person bears the economic risk of loss within the meaning of Treasury
Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (described in Section 705(a)(2)(B) of the Code) that, in accordance
with the principles of Treasury Regulations Section 1.704-2(i)(2), are
attributable to a Member Nonrecourse Debt.

 

“Members” means, collectively, Regency, MCW LLC and U.S. Manager. Reference to a
“Member” shall be to any one of the Members.

 

“Membership Interest” means the entire limited liability company interest of a
Member in the Company at any particular time, including the right of such Member
to any and all benefits to which a Member may be entitled as provided in this
Agreement, together with the obligations of such Member to comply with all the
terms and provisions of this Agreement.

 

“Minimum Gain Attributable to Member Nonrecourse Debt” means that amount
determined in accordance with the principles of Treasury Regulations Section
1.704-2(i)(3), (4) and (5).

 

“Net Asset Value” means, for a particular Project or Projects at a point in
time, the excess, if any, of the Fair Market Value of the Project(s) or in the
case of a newly acquired Project for which there has been no appraisal, the
actual aggregate acquisition costs of the Project(s) incurred on behalf of the
Company to date (or in the case of a Project contributed by a Member, the value
of the Project as agreed by all the Members), over the amount of any liabilities
secured by a mortgage or deed of trust encumbering the Project(s).

 

“Net Operating Cash” means, for any period, the excess of (a) cash receipts of
every kind including, but not limited to, receipts from rental of space of every
kind; recoveries from tenants for common area maintenance, taxes and other
expenses; license, lease and concession fees and rentals (not including gross
receipts of licensees, lessees and concessionaires); proceeds, if any, from
business interruption or other loss of income insurance; and any reductions in
Reserves agreed to by the Members; over (b) Operating Expenses, Capital
Expenditures to the extent not financed, Company Expenses and any additions to
Reserves agreed to by the Members

 

8



--------------------------------------------------------------------------------

for the same period. Net Operating Cash shall not be deemed to include (i)
payments received as deposits until such funds are actually applied as part of
the rentals, fees or charges due, (ii) Capital Contributions, (iii) Net Proceeds
from Capital Transactions and (iv) Net Proceeds from Financings.

 

“Net Proceeds from Capital Transactions” means all cash receipts received by the
Company arising from Capital Transactions less (a) the amount of cash paid or to
be paid by the Company in connection with expenses associated with the closing
of such Capital Transactions; (b) the amount of cash required by any lender or
other creditor to be applied to the payment of debts and obligations of the
Company as a result of such Capital Transactions; (c) the amount of any cash
reinvested in a Section 1031 Exchange; and (d) the normal and reasonable costs
and expenses arising from such transactions including, without limitation,
escrow fees, title insurance fees, professional fees brokerage commissions and
other disposition costs and expenses.

 

“Net Proceeds from Financings” means all cash receipts to the Company arising
from a Financing, less (a) the amount of cash paid or to be paid by the Company
for expenses in connection with the closing of such Financing, including,
without limitation, all commitment fees, appraisal fees, title insurance
premiums, survey costs, broker’s commissions and attorneys’ fees, and for
payment, to the extent required by any lender or other creditor as a result of
such Financing, of debts and obligations of the Company then due; and (b) all
amounts paid to purchase or improve a Project or for any other purpose in order
to satisfy conditions to or established in connection with such Financing of or
by the provider of such Financing.

 

“New Project” means a Project that is not owned by the Company as of the
relevant time. A “New Project” shall be considered a “Project” after its
acquisition by the Company.

 

“Non-Conforming Lease” has the meaning set forth in Section 6.2(viii) hereof.

 

“Non-Contributing Member” has the meaning set forth in Section 3.2(c) hereof.

 

“Non-Managing Member” has the meaning set forth in Section 3.2(b) hereof.

 

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(1).

 

“Nonrecourse Liability” means any liability of the Company treated as a
nonrecourse liability under Treasury Regulations Section 1.704-2(b)(3).

 

“Notification” means a written notice or any other written communication,
containing the information required or permitted by this Agreement to be
communicated to a Member, sent to the addresses set forth in Section 11.17 by
express courier, e-mail (if receipt is confirmed), telecopy (if receipt is
confirmed) or by hand delivery and shall be deemed given the fifth Business Day
after it is sent if by express courier and concurrently upon sending an e-mail
or telecopy transmission if sent before or during business hours of the
recipient and if not so sent, on the following Business Day so long as the
confirmation specified above is timely received.

 

“Operating Expenses” means the sum of the following cash expenditures of the
Company relating to the operation of the Projects provided that such items would
not be

 

9



--------------------------------------------------------------------------------

capitalized under generally accepted accounting principles in the United States,
consistently applied: (a) all authorized costs incurred in the ownership,
maintenance, repair, leasing, management and operation of the Projects,
including but not limited to the fees described in Section 6.5 hereof; (b) all
other expenses related to the operation of the Projects permitted under this
Agreement; and (c) regularly scheduled payments of interest and/or principal
under any debt secured by a Project or allocated to a Project in the Budget.

 

“Original Agreement” means the Limited Liability Company Agreement of the
Company dated as of February 14, 2005, between Regency and U.S. REIT.

 

“Percentage Interest” means 34.95% in the case of Regency, 64.95% in the case of
MCW LLC and 0.1% in the case of U.S. Manager.

 

“Performance Amount” means an amount as calculated in accordance with Schedule 2
attached hereto.

 

“Person” means any individual, partnership, limited liability company,
corporation, cooperative, trust, estate, government (or any branch or agency
thereof) or other entity.

 

“Profit” or “Loss” means for any taxable period, an amount equal to the
Company’s taxable income or loss for such taxable period determined in
accordance with Section 703(a) of the Code (for this purpose all items of
income, gain, loss or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments:

 

(a) Except as otherwise provided in Treasury Regulations Section
1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss and
deduction shall be made without regard to any election under Section 754 of the
Code which may be made by the Company; provided, that the amounts of any
adjustments to the adjusted bases of the assets of the Company made pursuant to
Section 734 of the Code as a result of the distribution of property by the
Company to a Member (to the extent that such adjustments have not previously
been reflected in the Members’ Capital Accounts) shall be reflected in the
Capital Accounts of the Members in the manner and subject to the limitations
prescribed in Treasury Regulations Section 1.704-1(b)(2)(iv)(m).

 

(b) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profit or Loss pursuant to this
definition shall be added to such Profit or Loss.

 

(c) The computation of all items of income, gain, loss and deduction shall be
made without regard to the fact that items described in Sections 705(a)(1)(B) or
705(a)(2)(B) of the Code are not includable in gross income or are neither
currently deductible nor capitalized for federal income tax purposes.

 

(d) Any income, gain or loss attributable to the taxable disposition of any
Company property shall be determined as if the adjusted basis of such property
as of such date of disposition were equal in amount to the Company’s Gross Asset
Value with respect to such property as of such date.

 

10



--------------------------------------------------------------------------------

(e) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year.

 

(f) In the event the Gross Asset Value of any Company asset is adjusted pursuant
to clause (b) or (c) of the definition thereof, the amount of any such
adjustment shall be taken into account as gain or loss from the Sale of such
asset for purposes of computing Profit and Loss.

 

(g) Any items specially allocated under Section 4.2 and Section 4.3 hereof shall
not be taken into account.

 

“Project” means the Company’s direct or indirect leasehold or ownership interest
in a retail shopping center, including real property, together with all
improvements thereon and all real and personal property rights associated
therewith (including service agreements and other contract rights), either owned
by the Company, or proposed to be owned by the Company. The term “Project” does
not include any publicly traded debt or equity securities, such as a share in a
real estate investment trust. The Projects held by the Company as of the date of
this Agreement are listed on Exhibit B. The Company shall update its internal
records as it acquires or disposes of Projects, but no amendment shall be
required to Exhibit B.

 

“Project Level Entity” means a 100% subsidiary of the Company formed to hold
direct or indirect ownership of one or more Projects.

 

“Property Management Agreement” means collectively, the Property Management
Agreement dated as of June 1, 2005 and the Leasing Oversight Agreement dated as
of June 1, 2005 between the Company, each Project Level Entity, and RRG, as
amended in writing from time to time pursuant to the terms of this Agreement.

 

“Purchase and Sale Agreement” means the Purchase and Sale Agreement dated
February 14, 2005, as amended, among the Company, MCW, Regency, USRP Texas GP,
LLC, U.S. Retail Partners, LLC, Eastern Shopping Centers Holdings, LLC, First
Washington Investment I, LLC and the California Public Employees’ Retirement
System whereby the First Washington Portfolio is being purchased.

 

“Purchase Option” has the meaning set forth in Section 9.2(a) hereof.

 

“Purchase Option Closing Date” has the meaning set forth in Section 9.2(d)
hereof.

 

“Purchase Option Purchaser” has the meaning set forth in Section 9.2(a) hereof.

 

“Qualified Appraiser” means an MAI appraiser (i) experienced in appraising
Projects in the metropolitan area of the type and value assigned to it and (ii)
acceptable to all of the Members.

 

“Regency” has the meaning set forth in preamble hereof.

 

11



--------------------------------------------------------------------------------

“Regency Agreements” means the Property Management Agreement and any other
agreement between (i) the Company and (ii) Regency or any Affiliate of Regency.

 

“Regency’s Liquidation Amount” has the meaning set forth in Section 7.5 hereof.

 

“Regulatory Allocations” has the meaning set forth in Section 4.3 hereof.

 

“Release” has the meaning set forth in Section 9.2(g).

 

“Removal Event” has the meaning set forth in Section 6.1(d).

 

“Reserves” means the amount of funds set aside for, or amounts allocated during
any period to, reasonable reserves for anticipated Company Expenses, Capital
Expenditures, contingent liabilities and working capital determined by all the
Members, acting reasonably, to be necessary to meet the current or anticipated
future operating or capital needs of the Company or any Project.

 

“RRG” means Regency Realty Group, Inc., a Florida corporation.

 

“Sale” means any sale, conveyance, exchange, or other transfer or alienation of
all or a portion of a Project.

 

“Section 1031 Exchange” means a transaction intended to qualify as tax-free
under Section 1031 of the Code.

 

“Selling Member” has the meaning set forth in Section 7.6(a) hereof.

 

“Special Allocations” has the meaning set forth in Section 4.2 hereof.

 

“Tax Matters Member” has the meaning set forth in Section 4.7(a) hereof.

 

“Transfer” has the meaning set forth in Section 9.1 hereof.

 

“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations are amended and
restated from time to time.

 

“Trigger Event” has the meaning set forth in the MCW constitution

 

“Trust Index” means is the daily volume weighted average sale price for MCW
units sold on the ASX during the preceding 10 trading days calculated in
accordance with Schedule 3 attached hereto.

 

“United States” means the United States of America.

 

“U.S. Manager” has the meaning set forth in preamble hereof.

 

“U.S. Manager’s Expenses” shall have the meaning set forth in Section 6.9
hereof.

 

12



--------------------------------------------------------------------------------

“U.S. Manager LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of U.S. Manager, dated as of the date hereof,
between Regency and Macquarie Real Estate, Inc., a Delaware corporation, as such
agreement may be amended from time to time.

 

“U.S. REIT” has the meaning set forth in preamble hereof.

 

Section 1.2 Other Definitions. Capitalized terms not otherwise defined in
Section 1.1 shall have the meanings assigned to them in this Agreement.

 

ARTICLE II

FORMATION, NAME, PLACE OF BUSINESS,

PURPOSE, AND TERM

 

Section 2.1 Formation. The Company has been formed pursuant to the Act as a
limited liability company. The Company shall be governed by and operated in
accordance with this Agreement and the rights, duties and liabilities of the
Members shall be as provided for in the Act if not otherwise expressly provided
for in this Agreement.

 

Section 2.2 Name and Offices. The name of the Company shall be Macquarie
CountryWide-Regency II, LLC and the business of the Company shall be conducted
solely under such name. The business address of the Company shall be 121 West
Forsyth Street, Suite 200, Jacksonville, Florida 32202, or at such other place
or places as all the Members may from time to time designate. The address of the
registered office of the Company in the State of Delaware shall be Corporation
Service Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808
and the registered agent in charge thereof shall be Corporation Service Company
each of which may be changed by all the Members.

 

Section 2.3 Other Acts/Filings. The Members after filing the Certificate shall
from time to time execute or cause to be executed all such certificates and
other documents, and do or cause to be done all such filings, recordings,
publishing and other acts, as are necessary to comply with the requirements of
law for the formation and operation of the Company in any jurisdiction in which
the Company does business.

 

Section 2.4 Purpose and Scope. The business and purposes of the Company are, in
whole or in part, (i) to own, manage, lease to tenants, finance and ultimately
dispose of the First Washington Portfolio, and (ii) to acquire, own, manage,
lease to tenants, finance and ultimately dispose of New Projects in the United
States, each in accordance with the Investment Criteria and this Agreement. The
Company may do any and all lawful things necessary or incidental to any of the
foregoing to carry out and further the business of the Company as contemplated
by this Agreement. The Company shall not engage in any business or activity not
expressly authorized by this Agreement.

 

Section 2.5 Term. The term of the Company commenced on the date of filing of the
Certificate in the office of the Secretary of State of the State of Delaware
pursuant to the Act and shall continue unless dissolved sooner pursuant to the
provisions of Article VII.

 

13



--------------------------------------------------------------------------------

Section 2.6 Representations and Warranties of the Members.

 

(a) MCW LLC hereby represents and warrants to Regency and U.S. Manager that the
following are true and correct as of the date hereof:

 

(i) MCW LLC is a duly formed and validly existing limited liability company
under the laws of Delaware with full limited liability company power and
authority to enter into and perform its obligations under this Agreement;

 

(ii) This Agreement (A) has been duly authorized, executed and delivered by MCW
LLC, (B) assuming due authorization, execution and delivery by Regency and U.S.
Manager, shall be the legal, valid and binding obligation of MCW LLC and (C)
does not violate any provisions of MCW LLC’s organizational documents or any
document or agreement to which MCW LLC is a party or by which it is bound; and

 

(iii) MCW LLC has the power and authority to perform the obligations to be
performed by it hereunder and no consents, authorizations or approvals are
required for the performance of the obligations to be performed by MCW LLC under
this Agreement, except those as have been obtained.

 

(b) Regency hereby represents and warrants to MCW LLC and U.S. Manager that the
following are true and correct as of the date hereof:

 

(i) Regency is a limited partnership that has been duly formed and is validly
existing under the laws of the State of Delaware with full partnership power and
authority to enter into and perform its obligations under this Agreement; and is
duly qualified and in good standing to transact business in any jurisdiction
required in order to carry out its duties hereunder;

 

(ii) This Agreement (A) has been duly authorized, executed and delivered by
Regency, (B) assuming due authorization, execution and delivery by MCW LLC and
U.S. Manager, shall be the legal, valid and binding obligation of Regency, and
(C) does not violate any provisions of Regency’s organizational documents or any
document or agreement to which Regency is a party or by which it is bound; and

 

(iii) Regency has the power and authority to perform the obligations to be
performed by it hereunder and no consents, authorizations or approvals are
required for the performance of the obligations to be performed by Regency under
this Agreement except those as have been obtained.

 

(c) U.S. Manager hereby represents and warrants to MCW LLC and Regency that the
following are true and correct as of the date of hereof:

 

(i) U.S. Manager is a limited liability company that has been duly formed and is
validly existing under the laws of the State of Delaware with full limited
liability company power and authority to enter into and perform its obligations
under this Agreement; and is duly qualified and in good standing to transact
business in any jurisdiction required in order to carry out its duties
hereunder;

 

14



--------------------------------------------------------------------------------

(ii) This Agreement (A) has been duly authorized, executed and delivered by U.S.
Manager, (B) assuming due authorization, execution and delivery by MCW LLC and
Regency, this Agreement shall be the legal, valid and binding obligation of U.S.
Manager, and (C) does not violate any provisions of U.S. Manager’s
organizational documents or any document or agreement to which U.S. Manager is a
party or by which it is bound; and

 

(iii) U.S. Manager has the power and authority to perform the obligations to be
performed by it hereunder and no consents, authorizations or approvals are
required for the performance of the obligations to be performed by U.S. Manager
under this Agreement except those as have been obtained.

 

(d) Regency hereby represents and warrants to MCW LLC and U.S. Manager that the
following are true and correct as of the date of this Agreement:

 

(i) RRG is a corporation that has been duly formed and is validly existing under
the laws of the State of Florida with full corporate power and authority to
enter into and perform its obligations under the Property Management Agreement
and is duly qualified and in good standing to transact business in any
jurisdiction required in order to carry out its duties under the Property
Management Agreement.

 

(ii) The Property Management Agreement (A) has been duly authorized, executed
and delivered by RRG and is the legal, valid and binding obligation of Regency
and (B) does not violate any provisions of Regency’s organizational documents or
any document or agreement to which RRG is a party or by which it is bound.

 

(iii) RRG has the power and authority to perform the obligations to be performed
by it under the Property Management Agreement and no consents, authorizations or
approvals are required for the performance of the obligations to be performed by
RRG under the Property Management Agreement except those as have been obtained.

 

ARTICLE III

PERCENTAGE INTERESTS AND CAPITAL

 

Section 3.1 Capital Contributions.

 

(a) MCW LLC’s Capital Contribution. MCW LLC is hereby admitted as a Member of
the Company on the date hereof. On March 25, 2005, MCW LLC contributed
$712,400,000 as a Cash Contribution to the Company so that the Company could pay
its deposit pursuant to the Purchase and Sale Agreement. If necessary,
contemporaneously with the execution and delivery of this Agreement, MCW LLC
shall contribute cash as an additional Capital Contribution in an amount such
that the total Capital Contributions made by MCW LLC shall be equal to its
Percentage Interest of the total Capital Contributions made to the Company on or
prior to the date hereof. Otherwise, the Company shall make a special cash
distribution to MCW LLC in an amount such that after giving effect to such
distribution, the Capital Contributions made by MCW LLC (less such distribution)
shall be equal to its Percentage

 

15



--------------------------------------------------------------------------------

Interest of the total Capital Contributions made to the Company (less such
distribution) on or prior to the date hereof. MCW LLC’s Capital Contribution(s)
to the Company (less such distribution, if applicable) shall be set forth on
Exhibit A. The Company shall use a portion of such Capital Contribution(s) to
purchase the First Washington Portfolio.

 

(b) Regency Capital Contribution. Contemporaneously with the execution and
delivery of this Agreement, Regency shall contribute cash as its Capital
Contribution to the Company in the amount set forth on Exhibit A. The Company
shall use a portion of such Capital Contribution to purchase the First
Washington Portfolio.

 

(c) U.S. Manager Capital Contribution. U.S. Manager is hereby admitted as a
Member of the Company on the date hereof. Contemporaneously with the execution
and delivery of this Agreement, U.S. Manager shall contribute cash as its
Capital Contribution to the Company in the amount set forth on Exhibit A using a
portion of the due diligence fee payable to U.S. Manager pursuant to Section
6.5(f) hereof in connection with the acquisition of the First Washington
Portfolio. The Company shall use a portion of such Capital Contribution to
purchase the First Washington Portfolio.

 

(d) Percentage Interests. It is intended that the Percentage Interests of the
Members shall be 64.95% for MCW LLC, 34.95% for Regency and 0.1% for U.S.
Manager.

 

Section 3.2 Additional Capital Contributions.

 

(a) By Agreement. Regency may contribute New Projects and cash to the Company,
and MCW LLC may contribute additional cash to the Company, in each case with the
written approval of all the Members. Upon such contributions by the Non-Managing
Members, Exhibit A to this Agreement shall be amended to reflect such
contributions, and the Percentage Interests of each of the Members (including
the U.S. Manager) shall be recalculated as of the date of such contribution
(based solely on the amount of the New Projects and additional cash contributed
to the Company by such Non-Managing Members) and set forth on such amended
Exhibit A.

 

(b) Capital Calls. If at any time all the Members agree that additional funds
are needed for any purpose, then U.S. Manager may make a written call on MCW LLC
and Regency (the “Non-Managing Members”) to make Additional Capital
Contributions (“Call”) in accordance with their respective Percentage Interests.
Each Call shall specify:

 

(i) the aggregate amount of Additional Capital Contributions requested to be
made by the Non-Managing Members;

 

(ii) a general description of the intended application of the Additional Capital
Contributions being called;

 

(iii) the date on which Additional Capital Contributions are due (which date
shall be not less than ten (10) Business Days after receipt by each of the
Non-Managing Members of the Call from U.S. Manager); and

 

16



--------------------------------------------------------------------------------

(iv) the Capital Contribution requested to be made by each of the Non-Managing
Members, which shall equal the aggregate amount required by the Company
multiplied by a fraction the (A) the numerator of which shall be such
Non-Managing Member’s Percentage Interest at such time and (B) the denominator
of which shall be the sum of the Non-Managing Members’ Percentage Interests at
such time.

 

Each Additional Capital Contribution shall be paid to the Company on or before
the due date in immediately available funds wired to an account of the Company
at a financial institution selected by U.S. Manager. Upon such Additional
Capital Contributions by the Non-Managing Members, Exhibit A to this Agreement
shall be amended to reflect such Additional Capital Contributions, and the
Percentage Interests of each of the Members (including the U.S. Manager) shall
be recalculated as of the date of such Additional Capital Contribution (based
solely on the amount of the additional cash contributed to the Company by such
Non-Managing Members) and set forth on such amended Exhibit A.

 

(c) Default by a Member. In the event a Non-Managing Member defaults in making
its portion of any Additional Capital Contribution by the last day specified in
the Call (the “Default Date”), the unpaid amount being herein called the
“Contribution Deficiency,” then such Non-Managing Member shall be deemed a
“Non-Contributing Member.” U.S. Manager shall notify the non-defaulting
Non-Managing Member within five (5) days after the Default Date and the
non-defaulting Non-Managing Member (the “Contributing Member”) shall have the
right, but not the obligation, to make a loan to the Non-Contributing Member up
to the amount of the Contribution Deficiency bearing interest at a rate equal to
the lesser of (i) the “prime” or “base” rate of interest of commercial lending
announced from time to time by Bank of America, plus 5% per annum or (ii) the
maximum rate permitted by applicable law. The Contributing Member may pay the
amount of such loan directly to the Company, and from and after the date of such
loan all distributions by the Company to the Non-Contributing Member shall be
paid by the Company to the Contributing Member and applied first to accrued but
unpaid interest and then principal on such loan. The loan (together with
reasonable attorney’s fees and expenses incurred by the Contributing Member in
enforcing the loan) shall be secured by the entire Membership Interest of the
Non-Contributing Member under the Uniform Commercial Code of the State of
Delaware, and the Contributing Member shall have all the rights and remedies of
a secured party thereunder. The Non-Contributing Member (i) hereby appoints the
Contributing Member as its attorney-in-fact for the purpose of signing and
filing any financing statements to perfect the Contributing Member’s security
interest and (ii) agrees to take such other actions as may reasonably be
required to perfect or enforce such security interest.

 

Section 3.3 Capital of the Company; Capital Accounts.

 

(a) Capital Account. Each Member shall have a Capital Account. Each Member’s
Capital Account on the date of this Agreement is set forth on Exhibit A.

 

(b) Adjustments to Capital Account. Without limiting the generality of the
foregoing, the Capital Account of each Member shall be increased by (i) the
amount of any Additional Capital Contributions by the Member to the Company, and
(ii) allocations to the Member of Profit (or items thereof pursuant to Article
IV hereof), including all items of Company income and gain (including income and
gain exempt from tax) specially allocated to

 

17



--------------------------------------------------------------------------------

the Member pursuant to Section 4.2 and Section 4.3 of this Agreement, and (iii)
the amount of any Company indebtedness assumed by such Member or which is
secured by liens on any property distributed to such Member, and the Capital
Account of each Member shall be reduced by (x) the Gross Asset Value of all
property and the amount of all cash distributed to such Member pursuant to this
Agreement, (y) allocations to the Members of Loss (or items thereof pursuant to
Article IV hereof), including all items of Company deduction and loss specially
allocated to such Member pursuant to Section 4.2 and Section 4.3 of this
Agreement, and (z) the amount of any indebtedness of such Member assumed by the
Company or which is secured by any property contributed by such Member to the
Company.

 

(c) Compliance With Treasury Regulations. The foregoing provisions and the other
provisions of this Agreement relating to the maintenance of Capital Accounts are
intended to comply with Treasury Regulations Section 1.704-1(b), and shall be
interpreted and applied in a manner consistent with such Treasury Regulations.
In the event U.S. Manager shall determine that it is prudent to modify the
manner in which the Capital Accounts, or any debits or credits thereto
(including, without limitations, debits or credits relating to liabilities that
are secured by liens on contributed or distributed property or that are assumed
by the Company or a Member), are computed in order to comply with such Treasury
Regulations, U.S. Manager, with the approval of the Members, may make such
modification, provided that it is not likely to have an adverse effect on the
amounts distributed to any Member pursuant to Article VII hereof upon the
dissolution of the Company. U.S. Manager, with the approval of the Members also
shall (i) make any adjustments that are necessary or appropriate to maintain
equality between the Capital Accounts of the Members and the amount of Company
capital reflected on the Company’s balance sheet, as computed for book purposes,
in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(g), and (ii)
make any appropriate modifications in the event unanticipated events might
otherwise cause this Agreement not to comply with Treasury Regulations Section
1.704-1(b).

 

(d) Members’ Rights and Obligations Regarding Capital Contributions. No interest
shall be paid by the Company on any Capital Contribution except as specifically
provided herein. A Member shall not be entitled to demand the return of, or to
withdraw, any part of its Capital Contributions or its Capital Account, or to
receive any distribution, except as provided in this Agreement. No Member shall
be liable for the return of the Capital Contributions of any other Member or the
payment of interest thereon. No Member shall be obligated or permitted to make
any contributions to the capital of the Company other than the Capital
Contributions provided for in this Article III.

 

ARTICLE IV

TAX ALLOCATIONS

 

Section 4.1 Allocation of Profit and Loss.

 

(a) Allocation of Profit and Loss. After giving effect to the Special
Allocations set forth in Sections 4.2 and 4.3 hereof, Profit and Loss (or items
thereof) shall be allocated among the Members in a manner that will, as nearly
as possible, cause the Adjusted Capital Account balance of each Member (as
computed for purposes of Section 704(b) of the Code) at the end of such Company
taxable year (but without taking into account actual cash

 

18



--------------------------------------------------------------------------------

distributions made during such year) to be equal to an amount equal to the
hypothetical distribution (if any) that such Member would receive if, on the
last day of such Company taxable year (or portion thereof), (w) all
distributions under Article V of the Agreement distributed during, or
distributable for, such Company taxable year (or portion thereof) were
distributed in accordance with such Article of the Agreement, (x) all remaining
assets, including cash, were sold for cash equal to their Gross Asset Value,
taking into account any adjustments thereto for such Company taxable year (or
portion thereof), (y) all Company liabilities were satisfied in cash according
to their terms (limited, with respect to each Nonrecourse Liability, to the
Gross Asset Value of the assets securing such liability) and (z) the net
proceeds of such sale (after satisfaction of such liabilities) were distributed
in full pursuant to Section 7.4(b)(iii) hereof.

 

(b) Tax Credits. Except to the extent otherwise provided in Treasury Regulations
Section 1.704-1(b)(4)(ii), any tax credits or tax credit recapture for any
Fiscal Year shall be allocated among the Members in accordance with each
Member’s respective Percentage Interest as of the time such tax credit was
claimed.

 

Section 4.2 Special Allocations. Notwithstanding any provision of Section 4.1,
the following special allocations (the “Special Allocations”) shall be made for
each Fiscal Year in the following order of descending priority:

 

(a) Company Minimum Gain. Except as otherwise provided in Treasury Regulations
Section 1.704-2(f), if there is a net decrease in Company Minimum Gain during
any Fiscal Year, each Member shall be specially allocated items of Company
income and gain for such Fiscal Year (and, if necessary, subsequent Fiscal
Years) in proportion to and to the extent of, an amount equal to the portion of
such Member’s share of the net decrease in Company Minimum Gain, determined in
accordance with Treasury Regulations Section 1.704-2(g). This Section 4.2(a) is
intended to comply with the chargeback of items of income and gain requirement
in Treasury Regulations Section 1.704-2(f) and shall be interpreted consistently
therewith.

 

(b) Minimum Gain Attributable to Member Nonrecourse Debt. Except as otherwise
provided in Treasury Regulations Section 1.704-2(i)(4), if there is a net
decrease in Minimum Gain Attributable to Member Nonrecourse Debt during any
Fiscal Year, each Member with a share of Minimum Gain Attributable to Member
Nonrecourse Debt shall be specially allocated items of Company income and gain
for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in proportion
to, and to the extent of, an amount equal to the portion of such Member’s share
of the net decrease in the Minimum Gain Attributable to Member Nonrecourse Debt,
determined in accordance with Treasury Regulations Section 1.704-2(i)(4). This
Section 4.2(b) is intended to comply with the chargeback of items of income and
gain requirement in Treasury Regulations Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

 

(c) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain
shall be specially allocated to such Member in an amount and manner sufficient
to eliminate, to the extent required by the Treasury Regulations, any Adjusted
Capital Account Deficit of such Member as quickly as possible, provided that an
allocation pursuant to this Section 4.2(c) shall be made only if and to

 

19



--------------------------------------------------------------------------------

the extent that such Member would have an Adjusted Capital Account Deficit after
all other allocations provided for in this Section 4.2 have been tentatively
made as if this Section 4.2(c) were not in this Agreement.

 

(d) Gross Income Allocation. In the event a Member has an Adjusted Capital
Account Deficit at the end of any Company Fiscal Year, such Member shall be
specially allocated items of Company income and gain in the amount of such
excess as quickly as possible, provided that an allocation pursuant to this
Section 4.2(d) shall be made only if and to the extent that Company would have
an Adjusted Capital Account Deficit after all other allocations provided for in
this Section 4.2 have been made as if Section 4.2(c) and this Section 4.2(d)
were not in this Agreement.

 

(e) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall be
allocated among the Members in proportion to the Percentage Interests held by
them during such Fiscal Year in accordance with Treasury Regulations Section
1.704-2(b)(1). If U.S. Manager determines in its good faith discretion that the
Nonrecourse Deductions must be allocated in a different ratio to satisfy the
safe harbor requirements of the Treasury Regulations promulgated under Section
704(b) of the Code, U.S. Manager is authorized, with the approval of the
Members, to revise the prescribed ratio to the numerically closest ratio that
does satisfy such requirements.

 

(f) Member Nonrecourse Deductions. Member Nonrecourse Deductions for any taxable
period shall be allocated 100% to the Member that bears the economic risk of
loss (as defined in Treasury Regulations Section 1.704-2(b) with respect to the
Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Treasury Regulations Section 1.704-2(i)). If
more than one Member bears the economic risk of loss with respect to a Member
Nonrecourse Debt, such Member Nonrecourse Deductions attributable thereto shall
be allocated between or among such Members in accordance with the ratios in
which they share such economic risk of loss.

 

(g) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Code Section 734(b) or Code Section
743(b) is required, pursuant to Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(2) or Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Member in complete liquidation of its interest in the Company,
the amount of such adjustment to Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Members in accordance with their respective Percentage
Interests in the Company in the event that Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such distribution was
made in the event that Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4)
applies.

 

Section 4.3 Curative Allocations. The allocations set forth in Section 4.2(a)
through (g) above (the “Regulatory Allocations”) are intended to comply with
certain requirements of Treasury Regulations Sections 1.704-1(b) and 1.704-2(b).
Notwithstanding any other provisions of this Article IV (other than the
Regulatory Allocations hereof), the Regulatory Allocations shall be taken into
account in allocating other items of income, gain, loss, and deduction among

 

20



--------------------------------------------------------------------------------

the Members so that, to the extent possible, the net amount of such allocations
of other items and the Regulatory Allocations to each Member shall be equal to
the net amount that would have been allocated to such Member if the Regulatory
Allocations had not occurred. In determining the allocations under this Section
4.3, consideration shall be given to future allocations under Section 4.2(a) and
4.2(b) that, although not yet made or required, are likely to offset allocations
under Section 4.2(e) and 4.2(f).

 

Section 4.4 Other Allocation Rules.

 

(a) Profits, Losses and other items of income, gain, loss or deduction shall be
allocated to the Members pursuant to this Article IV as of the last day of each
Fiscal Year; provided that Profits, Losses and such other items shall also be
allocated at such times as the Gross Asset Values of any Company assets are
adjusted pursuant to subparagraph (b) of the definition of Gross Asset Value,
and provided further that Profits, Losses and such other items shall also be
allocated for any portion of such Fiscal Year for which the Company is required
to allocate Profits, Losses, and other items of income, gain, loss, or deduction
pursuant to Article IV.

 

(b) For purposes of determining Profits, Losses or any other items allocable to
any period, Profits, Losses and any such other items shall be determined on a
daily, monthly or other basis, as determined by U.S. Manager using any
permissible method under Code Section 706 and the Treasury Regulations
thereunder.

 

Section 4.5 Tax Allocations: Code Section 704(c). In accordance with Code
Section 704(c) and the Treasury Regulations thereunder and Treasury Regulations
Section 1.704-1(b)(4)(i), income, gain, loss and deduction (as computed for tax
purposes) with respect to any property contributed to the capital of the Company
or otherwise revalued on the books of the Company shall, solely for tax
purposes, be allocated among the Members to take into account any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its Fair Market Value at the time of the contribution or
revaluation. In addition, if any gain (as computed for tax purposes) on the sale
or other disposition of Company property shall constitute recapture of
depreciation under Sections 291, 1245 or 1250 of the Code or any similar
provision, such gain shall (to the extent possible) be divided among the Members
in proportion to the depreciation deductions previously claimed by them (or
their predecessor in interest) giving rise to such recapture.

 

Any elections or other decisions relating to such allocations shall be made by
the Members, jointly, in any manner that reasonably reflects the purpose and
intention of this Agreement.

 

Except as otherwise provided in this Agreement, for federal income tax purposes,
all items of Company income, gain, loss, deduction and any other allocations not
otherwise provided for shall be divided among the Members in the same manner as
its correlative item of “book” income, gain, loss, deduction or other item was
allocated pursuant to Section 4.1 and Section 4.2 of this Agreement or
otherwise.

 

21



--------------------------------------------------------------------------------

Section 4.6 Allocations to Transferred Membership Interests. In the event of a
transfer of any Membership Interest, regardless of whether the transferee
becomes a Member, all items of income, gain, loss, deduction and credit for the
Fiscal Year in which the transfer occurs shall be allocated for federal income
tax purposes between the transferor and the transferee on the basis of the
ownership of the Membership Interest at the time the particular item is taken
into account by the Company for federal income tax purposes, except to the
extent otherwise required by Section 706(d) of the Code. Distributions made on
or after the effective date of transfer shall be made to the transferee,
regardless of when such distributions accrued on the books of the Company. The
effective date of the transfer shall be (a) in the case of a voluntary transfer,
the date of the transfer, or (b) in the case of an involuntary transfer, the
date of the operative event.

 

Section 4.7 Tax Elections. The Tax Matters Member (as hereinafter defined) may,
with the approval of all the Members, which shall not be unreasonably withheld,
make such tax elections in any Fiscal Year, including any election under Section
754 of the Code or an election out of installment sale treatment under Section
453 of the Code. Notwithstanding the foregoing, if either Member requests that
the Tax Matters Member make an election under Section 754 of the Code, the Tax
Matters Member shall make this election promptly after receiving notice of the
request from the Member.

 

Section 4.8 Designation of Tax Matters Member.

 

(a) U.S. Manager shall act as the “tax matters partner” (the “Tax Matters
Member”) of the Company, as provided in Treasury Regulations pursuant to Section
6231 of the Code and is authorized to qualify as such. All Members hereby
Consent to such designation and agree to execute, certify, acknowledge, deliver,
swear to, file and record at the appropriate public offices such documents as
may be deemed necessary or appropriate to evidence such Consent.

 

(b) To the extent and in the manner provided by applicable Code sections and
regulations thereunder, the Tax Matters Member shall furnish the name, address,
profits, interest and taxpayer identification number of the Members to the
Internal Revenue Service (“IRS”).

 

(c) To the extent and in the manner provided by applicable Code sections and
regulations thereunder, the Tax Matters Member shall inform each Member of
administrative or judicial proceedings for the adjustment of Company items
required to be taken into account by a Member for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”).

 

(d) The Tax Matters Member is authorized, but not required:

 

(i) to enter into any settlement with the IRS with respect to any tax audit or
judicial review, and in the settlement agreement the Tax Matters Member may
expressly state that such agreement shall bind all Members, except that such
settlement agreement shall not bind any Member (1) who (within the time
prescribed pursuant to the Code and Treasury Regulations) files a statement with
the IRS providing that the Tax Matters Member shall not have the authority to
enter into a settlement agreement on behalf of such Member or (2) who is a
“notice partner” (as defined in Section 6231 of the Code) or a member of a
“notice group” (as defined in Section 6223(b)(2) of the Code), and, to the
extent provided by law, U.S. Manager shall cause each Member to be designated a
notice partner;

 

22



--------------------------------------------------------------------------------

(ii) in the event that a notice of a final administrative adjustment at the
Company level of any item required to be taken into account by a Member for tax
purposes (a “final adjustment”) is mailed or otherwise given to the Tax Matters
Member, to seek judicial review of such final adjustment, including the filing
of a petition for readjustment with the Tax Court or the United States Claims
Court, or the filing of a complaint for refund with the District Court of the
United States for the district in which the Company’s principal place of
business is located;

 

(iii) to intervene in any action brought by any other Member for judicial review
of a final adjustment;

 

(iv) to file a request for an administrative adjustment with the IRS at any time
and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition, complaint or other document) for judicial review
with respect to such request;

 

(v) to enter into an agreement with the IRS to extend the period for assessing
any tax which is attributable to any item required to be taken into account by a
Member for tax purposes, or an item affected by such item; and

 

(vi) to take any other action on behalf of the Members of the Company in
connection with any tax audit or judicial review to the extent permitted by
applicable law or regulations.

 

Subject to the following sentence, the taking of any action and the incurring of
any expense by the Tax Matters Member in connection with any such proceeding,
except to the extent required by law, is a matter in the reasonable discretion
of the Tax Matters Member (provided, however, that the Tax Matters Member shall
keep the Members informed as to the status of all such proceedings), and the
provisions relating to indemnification of U.S. Manager set forth in Section
6.16(c) of this Agreement shall be fully applicable to the Tax Matters Member in
its capacity as such. The Tax Matters Member shall provide the Members the
opportunity to review and comment on the taking of any action and the incurring
of any material expense in connection with any such proceeding.

 

(e) Reimbursement. The Tax Matters Member shall receive no compensation for its
services as such. All third-party costs and expenses incurred by the Tax Matters
Member in performing its duties as such (including legal and accounting fees)
shall be borne by the Company. Nothing herein shall be construed to restrict the
Company from engaging an accounting firm and a law firm to assist the Tax
Matters Member in discharging its duties hereunder, so long as the compensation
paid by the Company for such services is reasonable.

 

23



--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTIONS

 

Section 5.1 Distributions.

 

(a) Distributions of Net Operating Cash. The Company shall make distributions of
Net Operating Cash as follows:

 

(i) Regular Distributions. First, for each month (by no later than the
fourteenth (14th) day following the end of such month), the Company shall make
distributions of the Net Operating Cash for such month, as follows:

 

  (1) U.S. Manager’s distribution shall equal the product of (i) Net Operating
Cash for such month multiplied by (ii) U.S. Manager’s Percentage Interest as of
the end of the month for which the distributions are being made.

 

  (2) Regency’s distribution shall equal the product of (i) Net Operating Cash
for such month multiplied by (ii) Regency’s Percentage Interest as of the end of
the month for which the distributions are being made.

 

(ii) Base Amount and Performance Amount Distributions. Second, until such time
as a Removal Event has occurred, the Company shall make distributions of the Net
Operating Cash for such Fiscal Quarter to U.S. Manager (to the extent there is
Net Operating Cash remaining after the distributions under Section 5.1(a)(i)
hereof), as follows:

 

  (1) For each Fiscal Quarter (by no later than the fourteenth (14th) day
following the end of such Fiscal Quarter), the Base Amount for such Fiscal
Quarter, together with all previously accrued but unpaid Base Amounts shall be
distributed to the U.S. Manager.

 

  (2) For each Half Year (by no later than the thirtieth (30th) day following
the end of such Half Year), the Performance Amount shall be distributed to the
U.S. Manager, and concurrently therewith, the Company shall declare and accrue
(but not pay) an additional amount equal to the Excess Performance Amount, if
any, for such Half Year, which shall be payable to the U.S. Manager as part of
the Performance Amount with respect to future Half Year periods, but shall be
subordinated to the debts and liabilities of the Company owed to other Persons
(including the Members other than the U.S. Manager) and to any amounts payable
with respect to any such Half Year pursuant to Section 5.1(a)(i).

 

  (3) In the event that MCML ceases to be the responsible entity of MCW or upon
any Trigger Event (by no later than the thirtieth (30th) day following such
event), an amount equal to the Cumulative Excess Performance Amount shall be
distributed to the U.S. Manager;

 

24



--------------------------------------------------------------------------------

provided, that upon Regency’s purchase of all of the Projects or all of MCW
LLC’s Membership Interests, the Company shall make distributions of the Base
Amount (together with all previously accrued but unpaid Base Amounts) and the
Performance Amount with respect to the Fiscal Quarter (or partial period
thereof) and Half Year (or partial period thereof) ending on the date of such
purchase, and thereafter, the U.S. Manager shall not be entitled to any
distributions of the Base Amount, Performance Amount or Excess Performance
Amount, other than previously accrued but unpaid Base Amounts and Excess
Performance Amounts.

 

(iii) MCW LLC Distributions. Third, for each month (by no later than the
fourteenth (14th) day following the end of such month), the Company shall make
distributions to MCW LLC equal to the Net Operating Cash remaining after the
distributions under Sections 5.1(a)(i) and 5.1(a)(ii).

 

(b) Distributions of Net Proceeds from Capital Transactions. Within thirty (30)
days after the closing of a Capital Transaction, the Company shall distribute
the Net Proceeds from Capital Transactions as follows unless the Members elect
as a Major Decision to maintain all or a portion of such Net Proceeds from
Capital Transactions in the Company:

 

(i) First, to U.S. Manager an amount equal to the product of the Net Proceeds
from Capital Transactions multiplied by U.S. Manager’s Percentage Interest at
the time of such Capital Transaction.

 

(ii) Second, to Regency an amount equal to the Net Proceeds from Capital
Transactions multiplied by Regency’s Percentage Interest at the time of such
Capital Transaction.

 

(iii) Third, to U.S. Manager in an amount equal to the sum of all previously
accrued but unpaid Base Amounts.

 

(iv) Then, to MCW LLC an amount equal to the Net Proceeds from Capital
Transactions remaining after the distributions under Sections 5.1(b)(i),
5.1(b)(ii) and 5.1(b)(iii) hereof.

 

Section 5.2 Limitations on Distributions. The Company shall make no
distributions to the Members except (i) as provided in this Article V and
Article VII hereof, or (ii) as agreed to by all of the Members. A Member may not
receive a distribution from the Company to the extent that such distribution
would be prohibited by Section 18-607 of the Act.

 

ARTICLE VI

MANAGEMENT AND OPERATIONS OF THE COMPANY

 

Section 6.1 Management Generally.

 

(a) Authority of U.S. Manager With Respect to Daily Operations. Subject to this
Agreement, the overall management and control of the business and affairs of the
Company shall be vested in U.S. Manager, as the managing member of the Company.
Except for those matters expressly required under this Agreement to be approved
by the Members, (i) U.S.

 

25



--------------------------------------------------------------------------------

Manager shall be the sole decision-maker on all day-to-day operational issues,
and (ii) all decisions with respect to the day-to-day operations of the Company
made by U.S. Manager shall be binding on the Company and each of the Members,
including the following:

 

(i) subject to Section 6.2 hereof, taking all such actions as are necessary or
desirable to cause the Company to acquire, hold, manage and sell Projects in
accordance with the Investment Criteria and this Agreement, including, without
limitation, executing any deed, lease, easement, mortgage, deed of trust,
mortgage note, promissory note, bill of sale, contract, certificate or other
instrument in connection with the acquisition, holding, financing, management,
maintenance, operation, lease, mortgage or other disposition of a Project, and
any Person dealing with the Company shall be entitled to rely on such execution,
without any further investigation, as the authority of U.S. Manager to execute
any such document on behalf of the Company;

 

(ii) subject to Section 6.2(iv) and Section 6.7 hereof, consummating Financings
in accordance with the Debt Financing Policy;

 

(iii) protecting and preserving the interests of the Company with respect to
each Project and other assets owned by the Company and complying with all
applicable laws and regulations and all agreements of the Company;

 

(iv) keeping all books of account and other records of the Company and each
Project;

 

(v) coordinating the services of all property managers, engineers, accountants
and other persons necessary or appropriate to carry out the business of the
Company;

 

(vi) maintaining all funds of the Company in one or more Company accounts in a
bank or banks and making payments for Company Expenses out of such account;

 

(vii) making distributions periodically to the Members in accordance with the
provisions of this Agreement;

 

(viii) obtaining and complying with all policies of insurance in place with
respect to the Company and the Projects;

 

(ix) subject to Section 6.2, instituting, defending, prosecuting, settling or
otherwise taking any action on behalf of the Company with respect to any lawsuit
or other legal action;

 

(x) preparing and filing all necessary returns, reports and statements and
paying all taxes, assessments and other impositions relating to Projects or
operations of the Company; and

 

26



--------------------------------------------------------------------------------

(xi) performing other normal business functions and otherwise operating and
managing the day-to-day business affairs of the Company in accordance with this
Agreement.

 

(b) Budgets. U.S. Manager shall implement the Budget and shall be authorized,
without the need for further approval by the Members, to make the expenditures
and incur the obligations provided for in the Budget, except that total
expenditures and obligations for any Project that exceed by more than 10% the
total expenditures provided for such Project in the Budget shall be subject to
the Consent of all the Members. Each year U.S. Manager shall prepare and submit
a new Budget to all the Members for approval, consistent with the internal
procedures used by Regency for its own properties. A copy of each Budget shall
be provided to each Member for its approval no later than November 1 of the
calendar year preceding the calendar year to which the Budget applies. The
Budget shall include such support as any Member reasonably requests and is
reasonably available that the fees proposed to be paid to U.S. Manager, Regency
or any of their respective Affiliates (other than the acquisition fee described
in Section 6.5(a) and other than the property management fee, if it has been
reviewed within the last three years) are at least as favorable to the Company
as those that generally would be payable for comparable services available from
third parties. If all the Members fail to agree on a Budget for any year, the
Budget in effect for the preceding year shall remain in effect at the Project
and Company levels, except that (i) no Capital Expenditures shall be made, (ii)
invoices for taxes, insurance, utilities, snow removal and other similar
expenses necessary to operate the Projects shall be paid, and (iii) appropriate
adjustments in other items of income and expense shall be made based on
variances in occupancy, scheduled contract price increases and the increase in
the Consumer Price Index-All Urban Consumers, U.S. City Average, since the
beginning of the preceding year.

 

(c) Emergency Repairs. U.S. Manager may make expenditures on behalf of the
Company, or enter into contracts whose costs are not included in the Budget, for
repairs to any Project which, in U.S. Manager’s opinion, using reasonable
business judgment, are immediately required to be made for the preservation and
safety of the Project, to avoid the suspension of any essential service to or
for the Project, to avoid danger to life or property at the Project, or to
comply with law if the non-compliance therewith could subject U.S. Manager or
any of its Affiliates (or their respective employees) to criminal or civil
liability (“Emergency Expenditures”). U.S. Manager shall promptly, but in no
event later than twenty-four (24) hours from the time U.S. Manager learns of
such emergency, notify MCW LLC and Regency by telephone of any such emergency.
Immediately thereafter, U.S. Manager shall send MCW LLC and Regency a written
notice setting forth the nature of the emergency and any action taken in
connection therewith.

 

(d) Removal of U.S. Manager as Managing Member. In the event that U.S. Manager
is removed as the manager of MCW LLC in accordance with the terms of the MCW LLC
Agreement, the U.S. Manager shall automatically be removed as the managing
member of the Company (a “Removal Event”) (but continue as a Member of the
Company), and thereafter, the U.S. Manager or its successor-in-interest shall
not have any right to approve any Major Decision pursuant to Section 6.2 hereof
or any other matter presented to the Members for approval, and MCW LLC and
Regency shall appoint a new managing member or manager of the Company in
substitution for U.S. Manager in accordance with Section 6.2(xxii). Upon any

 

27



--------------------------------------------------------------------------------

Removal Event, the U.S. Manager or its successor-in-interest shall promptly
cause, upon demand of Regency or MCW LLC, the execution and delivery to the
Company, Regency and MCW LLC of all documents that may be necessary or
appropriate, in the opinion of counsel for Regency or MCW LLC, as the case may
be, to effect such substitution. Notwithstanding such substitution, U.S. Manager
shall remain liable for all liabilities, duties and obligations of the U.S.
Manager as managing member of the Company arising prior to the Removal Event.
The rights, liabilities, duties and obligations of such substituted managing
member or manager shall be set forth in an amendment to this Agreement.

 

Section 6.2 Major Decisions. Notwithstanding anything to the contrary contained
in this Agreement, no act shall be taken or sum expended or obligation incurred
by the Company or any Member, or anyone on their behalf, with respect to any of
the following matters, unless such matter has received the prior written
approval of all Members (each, a “Major Decision”):

 

(i) the acquisition of any New Project or any other real property;

 

(ii) the Sale of all or a material part of a Project or any other real property
or any interest therein;

 

(iii) the adoption of or any modification to the Debt Financing Policy or the
Investment Criteria;

 

(iv) any Financing, or increasing or extending any Financing;

 

(v) any hedging that does not comply with the Debt Financing Policy;

 

(vi) except as permitted by Section 6.1(b) or Section 6.1(c), any expenditure
not provided for in the then current Budget;

 

(vii) any Anchor Lease or any amendment to or extension of an Anchor Lease;

 

(viii) any lease other than an Anchor Lease that is less favorable to the
Company than the range of acceptable lease rates and other significant terms set
forth in the then current Budget (a “Non-Conforming Lease”) if the
Non-Conforming Lease, together with any other non-Anchor Leases for the same
Project entered into on behalf of the Company during the same Fiscal Year, would
result in a reduction in annual revenue of at least 10% in the aggregate
compared to the then current Budget for the Project;

 

(ix) the admission of a new Member to the Company, other than a transferee of
Membership Interests permitted by Section 9.1, or the appointment of a successor
or an additional Manager;

 

(x) terminating or dissolving the Company except in accordance with Article VII
hereof or merging, consolidating or converting the Company;

 

(xi) entering into any contract (or any amendment or waiver thereof) or
transaction with a Member or an Affiliate of a Member;

 

28



--------------------------------------------------------------------------------

(xii) confessing a judgment against the Company;

 

(xiii) entering into a joint venture or other co-ownership relationship with
respect to the ownership of a Project;

 

(xiv) making any tax election on behalf of the Company;

 

(xv) changing any accounting method adopted by the Company unless required by
generally accepted accounting principles in the United States;

 

(xvi) causing the Company to enter into any agreement, other than real property
leases or construction agreements, that is not cancelable without penalty on 30
days notice or less;

 

(xvii) forming, dissolving, merging, consolidating or converting a Project Level
Entity or any other direct or indirect subsidiaries of the Company;

 

(xviii) making any election pursuant to Treasury Regulation Section 301.7701-3
to classify the Company for federal income tax purposes as anything other than a
partnership or to classify a Project Level Entity for federal income tax
purposes as anything other than a disregarded entity;

 

(xix) granting any lien, security interest, pledge, mortgage, deed of trust or
other encumbrance on any asset of the Company (other than easements or similar
rights that do not adversely affect the use or value of the Project);

 

(xx) any zoning change adverse to or any subdivision of any Project;

 

(xxi) instituting, defending, prosecuting, settling or otherwise taking any
action on behalf of the Company with respect to any lawsuit or other legal
action where the amount claimed exceeds $100,000;

 

(xxii) appointing a replacement managing member or manager of the Company
following a Removal Event;

 

(xxiii) increasing the rates and fees schedules of any agreement between the
Company and a Member or an Affiliate of a Member, except as specifically
provided in the applicable agreement;

 

(xxiv) electing to maintain in the Company all or a portion of the Net Proceeds
from Capital Transactions in accordance with Section 5.1(b) hereof;

 

(xxv) performing any act in contravention of this Agreement;

 

(xxvi) except as otherwise provided herein, taking any action which would make
it impossible to carry on the ordinary business of the Company or substantially
change the nature or scope of the business of the Company;

 

29



--------------------------------------------------------------------------------

(xxvii) except as set forth in Section 3.2, make any additional Capital
Contributions to the capital of the Company; or

 

(xxviii) on behalf of any direct or indirect subsidiary of the Company, making
any decision or election, or taking any action, that would require the approval
of all of the Members (pursuant to this Section 6.2 or otherwise) if such
decision, election or action were made or taken by the Company itself.

 

Section 6.3 Dispute Resolution.

 

(a) Mediation. If the parties are unable to agree within fifteen Business Days
on any Major Decision involving approval of either:

 

(i) a Financing, or any action to be taken with respect to any default under a
Financing,

 

(ii) a Capital Expenditure or other unbudgeted expenditure requiring Capital
Contributions from the Members (including a judgment against the Company),

 

(iii) an Anchor Lease or any amendment to or extension of an Anchor Lease, or

 

(iv) electing to maintain in the Company all or a portion of the Net Proceeds
from Capital Transactions in accordance with Section 5.1(b) hereof,

 

the disagreement must be submitted to non-binding mediation conducted in Chicago
pursuant to the Commercial Mediation Rules of the American Arbitration
Association and the Members agree to try in good faith to settle such
disagreement. Mediation shall be initiated by one Member providing Notification
of mediation to the other. Regency and MCW LLC shall select a mutually
acceptable mediator within ten Business Days of the date of such Notification.
If such Members fail to agree on a mediator within such ten Business Day period,
then the mediation shall be administered by a mediator selected by the American
Arbitration Association. Whether selected by the Members or the American
Arbitration Association, such mediator shall be a real estate professional,
experienced with the management, leasing and operation of grocery-anchored
shopping centers. The mediation proceedings shall be completed within 15 days
after the selection of the mediator. The Members shall bear the costs of the
mediation equally, other than the costs of their own experts, evidence and legal
counsel, which each Member shall bear separately.

 

Section 6.4 Member Representatives

 

(a) Initial Representatives. Lisa Palmer shall serve as Regency’s initial
representative, Kylie K. Rampa shall serve as MCW LLC’s initial representative
and both of Lisa Palmer and Kylie K. Rampa shall serve as U.S. Manager’s initial
representatives, each of whom shall coordinate Member communications with
respect to the Company’s affairs. Each Member may designate a new Member
representative upon Notification to the other Member. The Member representatives
shall meet quarterly (either in person or by telephone) to review the Company’s
operations and more frequently as needed to address matters on an interim basis.

 

30



--------------------------------------------------------------------------------

Member representative meetings may be called by either Member representative
with at least three Business Days’ prior Notification. Either Member
representative may appoint another individual to act for such representative at
any Member representative meeting by a proxy executed in writing and presented
to the other Member representative at or before such meeting. Member
representatives shall not be managers of the Company under the Act.

 

(b) Actions Binding on Members. Any written approval signed on behalf of MCW LLC
by Kylie K. Rampa shall be binding on MCW LLC, any written approval signed on
behalf of Regency by Lisa Palmer shall be binding on Regency and any written
approval signed on behalf of U.S. Manager by each of Kylie K. Rampa and Lisa
Palmer shall be binding on U.S. Manager. Any Member may change the individuals
whose signature may bind the Member hereunder effective upon Notification to the
other Member.

 

Section 6.5 Fees to U.S. Manager and Its Affiliates. From time to time, U.S.
Manager may be required to perform certain acquisition, disposition or debt
placement services for the Company. All fees outlined in this Section 6.5 shall
be reviewed annually (other than the fees payable under the Property Management
Agreement, which shall be reviewed every three years) commencing on the first
anniversary date hereof by all of the Members to confirm that each fee is a
Market Rate with respect to the services provided. Regency shall assist in the
determination of the applicable fee; provided, that each such fee subject to
review hereunder must be approved by all of the Members; provided, further, that
in the event that the Members cannot agree on any such fee, MCW LLC shall
determine such fee. In the event that the Company is unable to obtain any of the
services for the fees determined by MCW LLC, the other Members may present
evidence of amounts paid to unaffiliated third parties in comparable markets
with respect to such services to MCW LLC, and MCW LLC may re-determine such fee.
The Company shall pay the following fees to U.S. Manager for performing the
services set forth below:

 

(a) Acquisition Fee. U.S. Manager shall receive an acquisition fee for arranging
the purchase of any Project by the Company as provided in this Section 6.5(a);
provided, the members of U.S. Manager may perform such services on behalf of the
Company, in which case, the acquisition fee shall be payable directly to such
member of U.S. Manager performing such services. The Members acknowledge that
the acquisition fee payable with respect to purchase of the First Washington
Portfolio by the Company shall be paid directly to Regency or its designee
because Regency performed all services in arranging the purchase thereof. Except
as set forth in clauses (ii) and (v) below, the acquisition fee shall be equal
to one percent (1.0%) of the purchase price of such Project (excluding
transaction expenses and costs associated with financing such transaction),
which acquisition fee shall be payable by the Company to the U.S. Manager at the
closing of such acquisition transaction by the Company.

 

(i) U.S. Manager shall be entitled to receive an acquisition fee for arranging
the purchase of any Project from a third party that is not a Member or an
Affiliate of a Member equal to one percent (1.0%) of the purchase price of such
Project (which shall include the principal amount of and accrued and unpaid
interest on debt assumed at the time of acquisition by the Company, but which
will not include expenses and costs in connection with completing or financing
the acquisition by the Company), plus the reimbursement of its third-party
acquisition costs for the payment of services that can be relied on by the
Company, including legal due diligence and Project level compliance expenses
incurred in conjunction with the acquisition of such Project.

 

31



--------------------------------------------------------------------------------

(ii) U.S. Manager shall be entitled to receive an acquisition fee for arranging
the purchase of any Project from any Affiliated Joint Venture and in an amount
equal to the product of (A) one percent (1.0%) of the purchase price of such
Project (which shall include the principal amount of and accrued and unpaid
interest on debt assumed at the time of acquisition by the Company, but which
will not include expenses and costs in connection with completing or financing
the acquisition by the Company) multiplied by (B) the percentage of the equity
ownership interests in such Affiliated Joint Venture that are not directly or
indirectly owned by a Member or its Affiliate, plus the reimbursement of its
third-party acquisition costs for the payment of services that can be relied on
by the Company, including legal due diligence and Project level compliance
expenses incurred in conjunction with the acquisition of such Project.

 

(iii) U.S. Manager shall be entitled to receive an acquisition fee with respect
to any Project acquired by the Company from Regency or its Affiliates if such
Project is acquired by the Company at a purchase price (which shall include the
principal amount of and accrued and unpaid interest on debt assumed at the time
of acquisition by the Company, but which will not include expenses and costs in
connection with completing or financing the acquisition by the Company) equal to
the price paid by Regency or such Affiliate for such Project (which shall
include the principal amount of and accrued and unpaid interest on debt assumed
at the time of acquisition by Regency or such Affiliate, but which will not
include expenses and costs in connection with completing the acquisition by
Regency or such Affiliate), plus the reimbursement of its third-party
acquisition costs for the payment of services that can be relied on by the
Company, including legal due diligence and Project level compliance expenses
incurred in conjunction with the acquisition of such Project. Such acquisition
fee shall be equal to one percent (1.0%) of the purchase price of such Project
(which shall include the principal amount of and accrued and unpaid interest on
debt assumed at the time of acquisition by the Company, but which will not
include expenses and costs in connection with completing or financing the
acquisition by the Company).

 

(iv) U.S. Manager shall be entitled to receive an acquisition fee with respect
to any Project acquired by the Company from Regency or its Affiliate if (A) such
Project was owned by Regency or such Affiliate for at least ninety (90) days,
but in no event longer than one (1) year, (B) Regency has elected to have the
price at which such Property will be transferred to the Company from Regency or
such Affiliate determined by a Qualified Appraiser and (C) (i) the purchase
price paid for such Project by Regency or such Affiliate (which shall include
the principal amount of and accrued and unpaid interest on debt assumed at the
time of the acquisition by Regency or such Affiliate, but which will not include
expenses and costs in connection with completing the acquisition by Regency or
such Affiliate) is greater than the purchase price at which the Project is
transferred to the Company (which shall include the principal amount of and
accrued and unpaid interest on debt assumed at the time of transfer to the
Company, but which will not include expenses and costs in connection with
completing the acquisition by the Company) or (ii) Regency contributes or sells
such Project to the Company at its cost for

 

32



--------------------------------------------------------------------------------

such Project (which shall include the principal amount of and accrued and unpaid
interest on debt assumed at the time of the acquisition by Regency or such
Affiliate, but which will not include expenses and costs in connection with
completing the acquisition by Regency or such Affiliate), plus the reimbursement
of its third-party acquisition costs for the payment of services that can be
relied on by the Company, including legal due diligence and Project level
compliance expenses incurred in conjunction with the acquisition of such
Project. Such acquisition fee shall be equal to one percent (1.0%) of the
purchase price of such Project (which shall include the principal amount of and
accrued and unpaid interest on debt assumed at the time of acquisition by the
Company, but which will not include expenses and costs in connection with
completing or financing the acquisition by the Company).

 

(v) U.S. Manager shall be reimbursed for its third-party acquisition costs for
the payment of services that can be relied on by the Company, including legal
due diligence and Project level compliance expenses incurred in conjunction with
the acquisition of any Project acquired by the Company from Regency or its
Affiliate if (A) such Project was owned by Regency or such Affiliate for at
least ninety (90) days, (B) Regency has elected to have the price at which such
Property will be transferred to the Company from Regency or such Affiliate
determined by a Qualified Appraiser and (C) the purchase price paid for such
Project by Regency or such Affiliate (which shall include the principal amount
of and accrued and unpaid interest on debt assumed at the time of the
acquisition by Regency or such Affiliate, but which will not include expenses
and costs in connection with completing the acquisition by Regency or such
Affiliate) is less than the purchase price at which the Project is transferred
to the Company (which shall include the principal amount of and accrued and
unpaid interest on debt assumed at the time of transfer to the Company, but
which will not include expenses and costs in connection with completing the
acquisition by the Company), but shall not be entitled to an acquisition fee
with respect to such Project.

 

(vi) For purposes of the foregoing clauses (iv) and (v) and Section 6.6(a)(i), a
Project shall be deemed “owned” by Regency or its Affiliate during the period
commencing on the date on which Regency’s or such Affiliate’s earnest money
deposit with respect to such Project becomes non-refundable (subject only to the
failure to perform by the seller of such Project) to the earlier of (A) the date
of acquisition of such Project by the Company or (B) the date on which the
Company’s earnest money deposit with respect to such Project becomes
non-refundable (subject only to the failure to perform by the seller of such
Project).

 

(b) Disposition Fee. U.S. Manager or its designee shall be entitled to receive a
disposition fee for arranging the Sale of any Project to a third party that is
not a Member or an Affiliate of a Member. The disposition fee shall be based on
Market Rates and shall not exceed one percent (1.0%) of the sale price
(including the principal amount of the debt assumed by the purchaser, but
excluding interest on such assumed debt, expenses and costs in connection with
completing the transaction) of such Project reduced by any amount paid to a
third party for providing any such disposition services in connection therewith.
Such fee shall be payable by the Company to the U.S. Manager or its designee at
the closing of such disposition transaction by the Company.

 

33



--------------------------------------------------------------------------------

(c) Capital Restructuring and Consulting Fees. The U.S. Manager shall be
entitled to receive a fee for capital restructuring and consulting services
provided in connection with any new Financing (excluding a Financing in place
less than twelve (12) months) for the Company (but not the assumption of any
Financing). The capital restructuring and consulting fee shall be equal to fifty
(50) basis points of the total amount of the original principal amount of such
Financing. Such fee shall be payable by the Company to the U.S. Manager at the
closing of such Financing transaction by the Company. The capital restructuring
and consulting fee shall be reduced by any amount paid to a third party for any
debt placement services in connection with any such Financing.

 

(d) Construction Management Fee. The Company shall pay a construction management
fee to RRG or an Affiliate of RRG as provided in the Property Management
Agreement.

 

(e) Property Management and Leasing Fees. The Company shall pay to RRG or an
Affiliate of RRG property management and leasing or leasing oversight fees as
provided in the Property Management Agreement.

 

(f) Due Diligence Fee. U.S. Manager shall provide due diligence services to the
Company in connection the Company’s acquisition or disposition of Projects from
time to time. For providing such due diligence services, U.S. Manager shall be
entitled to receive a due diligence fee. Such due diligence fee shall equal
twenty-five (25) basis points of the purchase price or sale price, as the case
may be, of any such Project (including the principal amount of and accrued and
unpaid interest on debt assumed at the time of acquisition or disposition, but
excluding expenses and costs in connection with completing the transaction). A
portion of the due diligence fee payable in connection with the acquisition of
the First Washington Portfolio shall be used by the U.S. Manager to make its
Capital Contribution to the Company pursuant to Section 3.1(c) hereof. In
addition, U.S. Manager shall be reimbursed for its third-party costs, which
shall include without limitation travel expenses, appraisals, market research
and other reasonable third-party costs associated with the due diligence
process.

 

Section 6.6 Costs and Expenses.

 

(a) Dead Deal Costs and Expenses.

 

(i) In the event that an acquisition of a Project is approved by the Members,
the acquisition fails to close and such Project was not owned by Regency or its
Affiliate for at least ninety (90) days at the time of such failure, all third
party costs and incurred due diligence costs relating to such failed acquisition
will be paid by the Company (and shared proportionately by its Members in
accordance with their respective Percentage Interests); provided, that such
third party costs are for the payment of services for the benefit of the
Company.

 

(ii) All third party costs relating to a failed acquisition of Project other
than with respect to such failed acquisitions set forth in clause (i) of this
Section 6.6(a) will be paid by the U.S. Manager.

 

34



--------------------------------------------------------------------------------

(b) Other Third Party Costs and Expenses. At the time of the closing of any
transaction that generates a fee under Section 6.5(a), (b) or (c) above, the
Company shall reimburse the U.S. Manager for any costs related to the payment of
services performed by a third party in connection with any such transaction,
including legal due diligence and Project level compliance expenses.

 

Section 6.7 Hedging Activities. The Debt Financing Policy includes criteria
approved by the Members for hedging the Company’s interest rate risk. U.S.
Manager shall be responsible for carrying out all hedging activities on behalf
of the Company in accordance with the Debt Financing Policy and shall provide
prompt Notification to the Members each time that it wishes to execute a hedge
on behalf of the Company, together with such information with respect to such
hedging activities as the Members may reasonably request; provided, however,
that hedging activities shall only be engaged in to the extent that they hedge
indebtedness incurred or to be incurred by the Company to acquire or carry real
estate assets. U.S. Manager shall clearly and unambiguously identify each
hedging transaction (and related item hedged) as such to tax purposes in the
Company’s books and records (pursuant to Code Section 1221(a)(7) and the
Treasury Regulations thereunder) before the close of the day on which it was
acquired, originated, or entered into (or at such other time as the Internal
Revenue Service may by Treasury Regulations prescribe). For the avoidance of
doubt under the Debt Financing Policy, U.S. Manager hereby designates for tax
purposes all future interest rate swap and derivative transactions as hedges of
indebtedness incurred or to be incurred by the Company to acquire or carry real
estate assets.

 

Section 6.8 Matters Relating to Regency Agreements. Any action to be taken by
the Company as a party to a Regency Agreement, including but not limited to any
amendment to or a notice of a default or waiver under or termination of any
Regency Agreement shall be decided by MCW LLC.

 

Section 6.9 Expenses. Nothing herein shall be construed to require the U.S.
Manager to advance its own funds to pay any Company costs or expenses except for
any costs and expenses incurred by the U.S. Manager by reason of any violation
by U.S. Manager of the standard of care set forth in Section 6.15(b). To the
extent not paid for by a Project, the Company shall be responsible for and shall
pay or shall reimburse U.S. Manager for (i) all out-of-pocket expenses that are
incurred by it in the conduct of the business of the Company and its
subsidiaries in accordance with the Budget or as permitted in excess of the
Budget by Section 6.1(b), or are expressly approved in writing by the Members,
but excluding U.S. Manager Expenses. “U.S. Manager Expenses” as used herein
means:

 

(a) all compensation of officers, members, partners and employees of the
managing member of U.S. Manager; and

 

(b) all general office overhead and related expenses of the managing member of
the U.S. Manager, including rent, utilities, telecommunications, office
furniture, equipment, accounting, legal, salaries and benefit expenses.

 

The Company shall not be responsible for payment of U.S. Manager Expenses. U.S.
Manager Expenses shall not be treated as expenses of the Company and the payment
thereof shall not be accounted for as contributions to or income of the Company
and shall in no way affect the Members’ Capital Contributions or the Capital
Account of any Member.

 

35



--------------------------------------------------------------------------------

The expenses described above shall also include reimbursement to the U.S.
Manager at hourly rates set forth in the Budget or as otherwise approved by all
of the Members for the actual time reasonably incurred by only those
professional employees of either member of the U.S. Manager or its Affiliate
listed in the Budget or otherwise approved by all of the Members in providing
professional services in connection with the Company or the Projects that the
U.S. Manager would otherwise be authorized hereunder to obtain from third party
professionals, such as the services of in-house legal counsel in handling tenant
disputes.

 

Section 6.10 Compensation of Members and their Affiliates.

 

(a) Except as may be expressly provided in this Article VI or elsewhere in this
Agreement, or as may be approved by the Members, no Member nor any of their
Affiliates shall receive, or shall be entitled to receive, any compensation,
salaries, commissions (including, without limitation, for any Sale or
Refinancing of the Projects), fees, profits, reimbursements or distributions
from the Company.

 

(b) The Company shall pay reasonable legal costs incurred by the Members in
connection with forming the Company and drafting this Agreement, upon
presentation of itemized invoices therefor, including the fees of Mayer, Brown,
Rowe & Maw LLP and Foley & Lardner LLP. The Company shall pay all legal fees and
expenses in connection with drafting this Agreement (including exhibits, the
Property Management Agreement and any agreements entered into in connection with
the acquisition or divestiture of a Project), together with other expenses
(including filing fees) of forming the Company and any Project Level Entity, all
due diligence expenses with respect to Projects considered for acquisition by
the Company, all closing costs incurred in connection with the acquisition of
Projects, and all debt financing expenses. Each Member shall be responsible for
all other costs and expenses incurred by such Member in connection with this
Agreement, including their own organizational costs, if any. Unless expressly
authorized for reimbursement under this Agreement, all other fees and expenses
incurred by the Members in connection with carrying out their obligations under
this Agreement shall be paid by the Members on their own account and shall not
be reimbursed to the Members or treated as Capital Contributions by them.

 

Section 6.11 Property Management. With the approval of all the Members, the U.S.
Manager may hire an independent contractor to manage a Project pursuant to a
property management agreement (the “Managing Agent”); provided, however, if the
Managing Agent is paid a fee less than the fee agreed to be paid to RRG or
another Regency Affiliate for the same service, the cost savings will inure to
the benefit of the Company and not RRG or such other Regency Affiliate. Nothing
herein is intended to preclude RRG from retaining a portion of the duties it
performs for such a Project, e.g., accounting, in return for a portion of the
fees that would otherwise be payable to the Managing Agent if it performed the
same services. The Members hereby acknowledge that First Washington Realty, Inc.
will manage a portion of the First Washington Portfolio and provide accounting
services to the Company pursuant to the Property Management and Leasing
Agreement and Accounting Services Agreement between the Company and First
Washington Realty, Inc.

 

36



--------------------------------------------------------------------------------

Section 6.12 Other Activities of Members. Subject to complying with its express
obligations set forth in this Agreement and the U.S. Manager LLC Agreement, each
Member, in such Member’s individual capacity or otherwise, shall be free to
engage in, to conduct or to participate in any business or activity whatsoever,
including, without limitation, the acquisition, development, management, rental,
sale and exploitation of real property, even if such business or activity
competes with or is enhanced by the business of the Company or the U.S. Manager.

 

Section 6.13 Project Level Entity. If all the Members determine that for legal,
tax or regulatory reasons it is in the best interests of the Company that the
Company acquire a Project through an alternative investment structure, U.S.
Manager shall structure such acquisition through a Project Level Entity that is
directly or indirectly owned 100% by the Company and that will acquire such
Project in lieu of the Company. If U.S. Manager structures such acquisition
using a Project Level Entity, each Member shall make Capital Contributions
directly to the Company which will in turn make Capital Contributions to the
Project Level Entity to the same extent, for the same purposes and on the same
terms and conditions as Members are required to make Capital Contributions to
the Company. For purposes of this Agreement, the formation documents of each
Project Level Entity and any agreements to which a Project Level Entity is a
party, any Project and other assets owned by a Project Level Entity shall be
deemed held by the Company, and any action with respect to the Project,
including but not limited to a Major Decision, that would require the approval
of any Member if the Project were owned directly by the Company shall require
such approval even though such approval is not required by such formation
documents or other agreements. The forms of formation documents to be used by a
Project Level Entity shall not be materially amended without the approval of the
Members. The Project Level Entity to be used for each Project is set forth on
Exhibit B or in the contribution or purchase agreement for a Project acquired
after the acquisition of the First Washington Portfolio.

 

Section 6.14 Property Appraisals.

 

(a) Periodic Appraisals. U.S. Manager shall cause each Project to be appraised
by a Qualified Appraiser once every three years after their acquisition. The
cost of each appraisal shall be paid by the Company. New Projects acquired after
the date of this Agreement shall be first appraised in the third year after
their acquisition. The appraisals obtained under this Section 6.13(a) shall be
conclusive as to Fair Market Value or Net Asset Value, as applicable, until a
new appraisal is obtained under this Section 6.13(a). An appraisal shall be
performed for a Project more often than once every three years if a Member
believes that Fair Market Value of the Project has increased or decreased by 10%
or more since it was last appraised.

 

(b) Disputed Appraisals. If any Member disagrees with an appraisal of a Project,
it shall have 15 days after the Members have received the appraisal to appoint
its own Qualified Appraiser, and that appraiser shall have 45 days after the
date of its appointment to render its own appraisal of the Project and to
select, together with the Company’s appraiser, a third Qualified Appraiser. If
the two appraisers are not able to agree on the appointment of a third Qualified
Appraiser, the third Qualified Appraiser shall be selected by the American
Arbitration Association, or any successor organization thereto. The third
appraiser shall have 45 days from the date of its appointment to select either
one of the two appraisals (and not an

 

37



--------------------------------------------------------------------------------

average) as the one that most closely approximates the Fair Market Value of the
Project in question, and such appraised value shall be conclusive. If the third
appraiser selects the appraisal by the Company’s appraiser, the Member who
requested the additional appraisal shall pay the cost of the two additional
appraisers. Otherwise, the cost of the two additional appraisers shall be born
by the Company.

 

Section 6.15 Scope of Authority. Except as otherwise expressly and specifically
provided in this Agreement, no Member, in its capacity as such or in any other
capacity, shall have any authority to bind or act for, or assume any obligations
or responsibility on behalf of, the Company or any other Member. Neither the
Company nor any Member shall by virtue of executing this Agreement be
responsible or liable for any indebtedness or obligation of, or claim against,
any other Member.

 

Section 6.16 Liability of Members and Others; Indemnification.

 

(a) Notwithstanding anything contained herein to the contrary, the liability of
each Member for any of the debts, losses or obligations of the Company
(including, without limitation the obligations under (c) below) shall be limited
to the sum of such Member’s Capital Contributions required pursuant to Article
III hereof. Accordingly, except as may be provided in the Act, (i) no Member
shall be liable for the debts, liabilities, contracts or any other obligations
of the Company, (ii) no Member shall be required or obligated to provide
additional capital to the Company or its creditors by way of contribution, loan
or otherwise beyond the amount of the Capital Contributions required of such
Members pursuant to Article III hereof; and (ii) no Member shall have any
personal liability whatsoever, whether to the Company, any other Member or any
third party, for the debts of the Company or any of its losses beyond the amount
of the Member’s Capital Contributions.

 

(b) No Member (or any partner, director, member, shareholder, officer or
employee of any Member, direct or indirect) shall be liable to the other Members
or to the Company for any act or omission performed or omitted by it in respect
of this Agreement or the Company unless such action or omission constitutes
gross negligence, fraud or willful misconduct or a breach of such Member’s
obligations under this Agreement or any other agreement with the Company.

 

(c) The Company shall defend, protect, indemnify and hold harmless each Member,
and their respective partners, officers, members, officers, directors,
shareholders, agents and employees (collectively, “Indemnitees”) harmless from
and against any third party claims, demands, losses, damages, liabilities or
costs and expenses, including, without limitation, reasonable attorneys’ fees
and court costs (collectively, “Claims”) suffered or incurred by any of them by
reason of their actions or omissions pursuant to this Agreement or by reason of
their being a Member of the Company, other than those suffered or incurred by
reason of such Indemnitee’s willful misconduct, fraud, gross negligence or
breach of such Member’s obligations under this Agreement or any other agreement
with the Company. If an Indemnitee shall be made, or is threatened to be made, a
party to any claim, action or proceeding arising out of conduct by such
Indemnitee on behalf of the Company, such Indemnitee shall immediately give the
other Member(s) written notice of such claim, action or proceeding, and the
other Member(s) shall have the right to join the resisting and defending of such
claim, action or

 

38



--------------------------------------------------------------------------------

proceeding. The Company shall, for all Claims indemnifiable by the Company under
this Section 6.15(c), pay all attorneys’ fees and other expenses incurred by the
indemnified party so long as such party provides to the Company a reasonably
satisfactory undertaking to reimburse the Company in the event the Claim at
issue turns out not to be a Claim indemnifiable by the Company under this
Section 6.15(c). Each Member shall cooperate, and shall cause its Indemnitees to
cooperate, in connection with the defense of any claim, action or proceeding
involving an Indemnitee which is indemnifiable under this Section 6.15(c). Any
indemnification pursuant to this Section 6.15(c) shall be made only from the
assets of the Company.

 

Section 6.17 REIT Status. U.S. Manager shall at all times use commercially
reasonable efforts to conduct the business of the Company such that the nature
of its assets and gross revenues (as determined pursuant to Section 856(c)(2),
(3) and (4) of the Code) would permit the Company (determined as if the Company
were a “real estate investment trust” (a “REIT”)) to qualify as a REIT under
Section 856 of the Code and would permit the Company to avoid incurring any tax
on prohibited transactions under Section 857(b)(6) of the Code and any tax on
redetermined rents, redetermined deductions, and excess interest under Section
857(b)(7) of the Code (determined as if the Company was a REIT). U.S. Manager
hereby agrees that subsequent to the acquisition by the Company of the First
Washington Portfolio, U.S. Manager (i) will take commercially reasonable steps
(including, without limitation, completing property questionnaires for each
property in the First Washington Portfolio) to confirm that the First Washington
Portfolio assets and income will permit the Company (determined as if the
Company were a REIT) to qualify as a REIT under the Code and (ii) will take
commercially reasonable steps, if necessary, in the event the First Washington
Portfolio assets and income do not permit it to so qualify. Notwithstanding
anything to the contrary in this Agreement, U.S. Manager shall, to the fullest
extent possible consistent with the distribution provisions of Article V and
Article VII, cause the Company to distribute to MCW LLC by the end of the Fiscal
Year no less than 100% of the taxable income allocable to MCW LLC for such
Fiscal Year so that MCW LLC may satisfy the requirements of Section 857(a)(1) of
the Code for its taxable year (determined as if MCW LLC were a REIT).

 

ARTICLE VII

WITHDRAWAL; DISSOLUTION AND TERMINATION

 

Section 7.1 Withdrawal. The Members shall not at any time withdraw, retire or
resign from the Company. Withdrawal, retirement or resignation by a Member in
contravention of this Section 7.1 shall subject such Member to liability for all
damages caused by such retirement, withdrawal or resignation.

 

Section 7.2 Events of Default by Members; Change of Control.

 

(a) The occurrence of any of the following events with respect to a Member
(other than U.S. Manager) (“Defaulting Member”) shall constitute an event of
default (“Event of Default”) under this Agreement on the part of such Member:

 

(i) the making by such Member of a warranty or representation under this
Agreement that was false in any material respect when made, as a result of which
the Company and the other Member, or either of them was or may be materially and

 

39



--------------------------------------------------------------------------------

adversely affected, and if such Member fails to cure such breach within 30 days
after receipt of Notification thereof from the other Member, or if the breach is
not susceptible of cure within such 30 days, failure to institute prompt action
and prosecute with diligence and continuity the curing of the breach and failure
to cure the breach within 90 days after receipt of such Notification;

 

(ii) any failure by a Member to make an additional Capital Contribution as
required by Section 3.2(b) within ten days after payment is due;

 

(iii) any other material breach by such Member of the terms of this Agreement
applicable to such Member and failure to cure such breach within 30 days after
receipt of Notification thereof from the other Member, or if the breach is not
susceptible of cure within such 30 days, failure to institute prompt action and
prosecute with diligence and continuity the curing of the breach and failure to
cure the breach within 90 days after receipt of such Notification; or

 

(iv) any material breach by Regency or any Affiliate of Regency under any
Regency Agreement and failure to cure such breach within 30 days after receipt
of Notification thereof from MCW LLC or U.S. Manager, or if the breach is not
susceptible of cure within such 30 days, failure to institute prompt action and
prosecute with diligence and continuity the curing of the breach and failure to
cure the breach within 90 days after receipt of such Notification, or if longer,
within the applicable cure period in such Regency Agreement; or

 

(v) any Transfer in violation of Article IX.

 

(b) Upon the occurrence of an Event of Default by a Defaulting Member that
continues beyond any applicable cure period, the non-defaulting Non-Managing
Member shall have the right, in addition to all other rights and remedies
available hereunder, at law or in equity, to (i) require that the Company either
(x) dissolve and distribute the assets of the Company in kind to the Members, or
(y) distribute in kind certain of the Company’s assets to the Defaulting Member
in liquidation of its Membership Interest (less any actual damages caused to the
Company by the Defaulting Member’s default), each in accordance with the
procedures described in Section 7.5, or (ii) purchase the Projects (or the
Project Level Entities) or the Defaulting Member’s Membership Interest in the
Company in accordance with Section 9.2.

 

(c) Within six months following a Change of Control of MCW LLC, Regency may send
Notification to MCW LLC of Regency’s election to (i) require that the Company
dissolve and distribute the assets of the Company in kind to the Members in
accordance with the procedures described in Section 7.5 or (ii) purchase, or
cause its designee to purchase, the Projects or the Membership Interests of MCW
LLC pursuant to Section 9.2 hereof.

 

(d) Within six months following a Change of Control of Regency, MCW LLC may send
Notification to Regency of MCW LLC’s election to (i) require that the Company
dissolve and distribute the assets of the Company in kind to the Members in
accordance with the procedures described in Section 7.5, or (ii) terminate the
Property Management Agreement.

 

40



--------------------------------------------------------------------------------

Section 7.3 Dissolution of the Company. The Company shall be dissolved upon the
first to occur of any of the following events:

 

(a) the agreement of the Members that the Company should be dissolved;

 

(b) (i) delivery by MCW LLC of Notification to Regency and the U.S. Manager,
within six months following the Change of Control of Regency, of MCW LLC’s
election to dissolve the Company pursuant to Section 7.2(d)(i) or (ii) delivery
by Regency of Notification to MCW LLC and the U.S. Manager, within six months
following the Change of Control of MCW LLC, of Regency’s election to dissolve
the Company pursuant to Section 7.2(c)(i);

 

(c) the election by a non-defaulting Non-Managing Member to dissolve the Company
pursuant to Section 7.2(b);

 

(d) delivery by one Non-Managing Member to the other Members at any time of the
sending Non-Managing Member’s election to dissolve the Company after the
receiving Non-Managing Member files in any court pursuant to any statute of the
United States or any state thereof a petition in bankruptcy or insolvency or for
a reorganization, or for the appointment of a receiver or trustee of all or a
substantial portion of such Non-Managing Member’s property, or if such
Non-Managing Member makes an assignment for or petitions for or enters into an
arrangement for the benefit of creditors, or if any such a petition in
bankruptcy or insolvency is filed against such Member which is not discharged
within 60 days thereafter;

 

(e) delivery by one Non-Managing Member to the other Members at any time of the
sending Non-Managing Member’s election to dissolve the Company after a change in
the Code, or any case law, regulations or IRS rulings or interpretations
thereunder that would cause Regency’s general partner (if the Notification is
delivered by Regency) or MCW LLC’s sole member (if the Notification is delivered
by MCW LLC) to cease to qualify as a real estate investment trust under the
Code; or

 

Dissolution of the Company shall be effective on the day on which the event
giving rise to the dissolution occurs. Immediately upon dissolution, the Members
shall proceed to wind up the affairs of the Company, and, upon completion of
such winding up, liquidate the Company’s assets as provided in Section 7.4 and
Section 7.5. Notwithstanding the dissolution of the Company prior to the winding
up of the affairs of the Company, as aforesaid, the business of the Company and
the affairs of the Members as such, shall continue to be governed by this
Agreement.

 

Section 7.4 Liquidation.

 

(a) Upon the dissolution of the Company pursuant to Section 7.3, U.S. Manager
shall wind up the business and affairs of the Company in an orderly manner. The
management of the Company shall continue to be governed by the provisions of
Article VI while the U.S. Manager winds up the Company.

 

41



--------------------------------------------------------------------------------

(b) The proceeds of liquidation shall be paid in the following order:

 

(i) First, to the payment of and discharge of all of the Company’s debts and
liabilities to Persons including Members (other than in respect of their
Membership Interests) and the expenses of liquidation;

 

(ii) Second, to the establishment of any reserves, such reserves to be paid over
by U.S. Manager to a bank or other third party acceptable to the Members, as
escrow agent, to be held for disbursement in payment of any liabilities and, at
the expiration of such reasonable time as may be determined by U.S. Manager for
distribution of the balance in the manner hereafter provided in this Section
7.4; and

 

(iii) The balance, if any, shall be distributed to the Members in accordance
with the priorities set forth in Section 5.1(b); provided that the entire
Cumulative Excess Performance Amount shall be distributed to the U.S. Manager.

 

(c) Any distributions under this Article VII to Members upon liquidation
(whether in cash, cash equivalents, or in kind) shall be made by the end of the
taxable year in which the liquidation of the Company occurs (or, if later,
within 90 days after the date of such liquidation).

 

(d) It is intended that the distributions set forth in this Section 7.4 comply
with the intention of Treasury Regulations Section 1.704-1(b)(2)(ii)(b)(2) that
liquidating distributions be made in accordance with positive Capital Accounts.
However, if the distributions set forth in this Section 7.4 would not be the
same as distributions made in accordance with positive Capital Accounts, no
change in the amounts of distributions pursuant to this Section shall be made,
but rather, items of income, gain, loss, deduction and credit will be
reallocated among the Members so as to cause the balances in the Capital
Accounts to be in the amounts necessary so that, to the extent possible,
distributions set forth in this Section 7.4 shall be in accordance with positive
Capital Accounts.

 

Section 7.5 Distribution in Kind.

 

(a) Upon the dissolution of the Company following the election of the applicable
Non-Managing Member pursuant to Section 7.2(b), 7.2(c)(i) or 7.2(d)(i) hereof,
all (or in the case of clause (y) of Section 7.2(b) hereof, a portion) of the
assets of the Company remaining after distribution pursuant to Section 7.4(b)(i)
and (ii) shall be distributed pursuant to Section 7.4(b)(iii) (i) in cash to the
U.S. Manager and (ii) in kind to MCW LLC and Regency, in lieu of cash in
accordance with the procedures described below. Distribution of any Projects in
kind to a MCW LLC and Regency shall be considered for purposes of Section 7.4 a
distribution of an amount equal to the Project’s Fair Market Value, less the
amount of any liabilities secured by the distributed Project which such Member
is considered to assume or take subject to (but not in excess of the Fair Market
Value of the Project if the Member takes subject to but does not assume such
liabilities).

 

(b) In preparation for distributing the assets of the Company in kind to MCW LLC
and Regency on liquidation of the Company, the Fair Market Value of the Projects
shall be determined by appraisal by a Qualified Appraiser. Within thirty (30)
days after receipt by U.S. Manager of the appraisals, U.S. Manager shall make an
initial determination of the amount that each Member would be entitled to
receive if the Company’s assets were sold for Fair Market Value and the cash
proceeds distributed to the Members as set forth in Section 7.4(b) hereof.

 

42



--------------------------------------------------------------------------------

The amount distributable to MCW LLC pursuant to this Section 7.5 shall equal the
sum of the amounts distributable to MCW LLC pursuant to Section 7.4(b)(iii)
(such amount is herein called “MCW LLC’s Liquidation Amount”). The amount
distributable to Regency pursuant to this Section 7.5 shall equal the sum of the
amounts distributable to Regency pursuant to Section 7.4(b)(iii) (such amount is
herein called “Regency’s Liquidation Amount”).

 

(c) A “Liquidation Percentage” (herein so called) shall be determined for each
of MCW LLC and Regency based on MCW LLC’s Liquidation Amount and Regency’s
Liquidation Amount, respectively. The Liquidation Percentage shall be an amount
stated as a percentage, equal to a fraction, (i) the numerator of which is MCW
LLC’s Liquidation Amount, or Regency’s Liquidation Amount, as the case may be
and (ii) the denominator of which is the sum of MCW LLC’s and Regency’s
Liquidation Amounts.

 

(d) Projects will be selected by the Non-Managing Members for distribution to
them based on their Liquidation Percentages. If a Non-Managing Member has
elected to cause the dissolution pursuant to Section 7.3(b), (c) or (d), such
Non-Managing Member shall be the first to select which Projects shall be
distributed to it. If a Non-Managing Member has elected to cause the dissolution
pursuant to Section 7.3(e), the Non-Managing Member who did not elect to cause
the dissolution shall be the first to select which Project shall be distributed
to it. If the dissolution has been triggered by mutual agreement of the Members,
the first to select shall be determined by coin toss unless otherwise agreed by
the parties.

 

By way of example, if Regency’s Liquidation Percentage is 35% and Regency
selects first, then the process will proceed as follows:

 

(i) Regency will select its first Project;

 

(ii) MCW LLC will then select its first Project;

 

(iii) The foregoing process will be repeated until all Projects have been
selected or neither Non-Managing Member wishes to receive a distribution in kind
of any of the remaining Projects, or until a Non-Managing Member, with its next
selection, would exceed such Non-Managing Member’s Liquidation Amount. If a Non
Managing Member, with its next selection, would exceed such Non-Managing
Member’s Liquidation Amount, such Non-Managing Member will then make its last
selection, and that portion of the Net Asset Value of the selected Project that
exceeds such Non-Managing Member’s remaining Liquidation Amount shall be paid to
the Company in cash within 30 days if such excess amount represents less than
50% of the Net Asset Value of the Project in question. If such excess amount
represents 50% or more of the Net Asset Value of the Project, such Non-Managing
Member may not make such selection, and the Company shall pay such remaining
Liquidation Amount to such Non-Managing Member in cash as promptly as
practicable. All remaining Projects shall be allocated to the Non-Managing
Member whose remaining Liquidation Amount has not yet been exceeded to the
extent that such Non-Managing Member so elects.

 

43



--------------------------------------------------------------------------------

MCW LLC’s and Regency’s respective Capital Accounts shall be charged or
credited, as the case may be, as if the Project had been sold for cash at such
Fair Market Value and the Profits or Losses recognized thereby had been
allocated to and among the Non-Managing Members in accordance with Section 4.2.

 

(e) In connection with the distribution in kind of a Project to a Non-Managing
Member under this Section 7.5, at a closing to be held as promptly as
practicable after the completion of the selection process under Section 7.5(d),
the Company or the applicable Project Level Entity, as applicable, shall execute
and deliver all documents that may be necessary or appropriate and customary, in
the reasonable opinion of counsel to the Non-Managing Member receiving the
distribution and as determined by a title company selected by the receiving
Non-Managing Member, to convey good, marketable and indefeasible fee simple
title to the applicable Project by special warranty deed, free and clear of all
liens and encumbrances (other than (i) liens securing any mortgage debt that the
receiving Non-Managing Member has agreed to assume, (ii) liens for taxes not yet
delinquent, (iii) easements, rights-of-way, covenants and restrictions which are
customary and typical for properties similar to the subject Project or (iv)
those title matters affecting the Project existing at the time the Project was
acquired by the Company and disclosed on the title insurance commitment issued
to the Company at that time), together with all documents customarily required
in similar transactions or as reasonably required by the receiving Non-Managing
Member or the title company, including owner’s title policy and survey. The
receiving Non-Managing Member shall execute and deliver all documents reasonably
required by the Company to evidence the receiving Non-Managing Member’s
assumption of debt which the receiving Non-Managing Member has agreed to assume.
All items of income and expenses, charges, escrows, deposits and fees
customarily prorated and adjusted in similar transactions shall be so prorated
and adjusted. In the event that accurate prorations and adjustments cannot be
made at such closing because current bills are not obtainable, the Company and
the receiving Non-Managing Member shall prorate on the best available
information, subject to adjustment upon receipt of the final bills. The Company
shall pay all closing costs normally and customarily paid by a seller of a real
property interest in the area where the applicable Project is located, and the
receiving Non-Managing Member shall pay all closing costs normally and
customarily paid by a buyer of a real property interest; provided, however, that
the receiving Non-Managing Member and the Company shall each pay the fees and
expenses of its own legal counsel.

 

(f) Any remaining Projects shall immediately be marketed for sale by the
Company. The net proceeds from all such Sales shall be distributable to the
Non-Managing Members as Net Proceeds from Capital Transactions in the order set
out in Section 7.4(b).

 

Section 7.6 Right of First Offer.

 

(a) If either MCW LLC or Regency decides to offer for sale a Project that it has
received pursuant to Section 7.5 within 180 days after the date that the Project
has been distributed to it, MCW LLC or Regency, as applicable (“Selling
Member”), shall first Notify the other Non-Managing Member (“Buying Member”) and
give the Buying Member 30 days in which to make a written offer to purchase the
Project (the “Offer”) and the Selling Member shall not sell such Project for a
price less than the price offered by the Buying Member for such Project for 180
days after the date of the Offer, but may sell such Project for more than such
price at any time after receipt of the Offer.

 

44



--------------------------------------------------------------------------------

(b) Unless otherwise set forth in the Offer, within five Business Days after the
Selling Member’s acceptance of the Offer, the Buying Member shall deposit
Earnest Money equal to five percent (5%) of the Offer price with an independent
and neutral party reasonably satisfactory to the Selling Member. The Earnest
Money shall be applied against the purchase price at the closing referenced
below, or shall be paid as liquidated damages in the event of default by the
Buying Member. In the event the Buying Member fails to deposit timely such
Earnest Money, then the Selling Member shall be free to sell the subject Project
at any price at any time without further reference to this Section 7.6.

 

(c) Unless otherwise set forth in the Offer, if the Selling Member accepts the
Offer, the Buying Member shall pay (or cause its designee to pay) to the Selling
Member, at a closing to be held at the Selling Member’s principal offices no
later than 90 days after the Selling Member’s acceptance of the Offer, an amount
equal to the price set forth in the Offer. Simultaneously with the receipt of
such payment, the Selling Member shall execute and deliver all documents that
may be necessary or appropriate and customary, in the reasonable opinion of
counsel to the Buying Member and as determined by a title company selected by
the Buying Member, to convey good, marketable and indefeasible fee simple title
to the Project, free and clear of all liens and encumbrances (other than (i)
liens securing any mortgage debt that the Buying Member has agreed to assume,
(ii) liens for taxes not yet delinquent, (iii) easements, rights-of-way,
covenants and restrictions which are customary and typical for properties
similar to the subject Project or (iv) those title matters affecting the Project
existing at the time the Project was acquired by the Selling Member and
disclosed on the title insurance commitment issued to the Selling Member at that
time), together with all documents customarily required in similar transactions
or as reasonably required by the Buying Member or the title company, including
owner’s title policy and survey. The Buying Member shall execute and deliver all
documents reasonably required by the Selling Member to evidence the Buying
Member’s assumption of debt which the Buying Member has agreed to assume. All
items of income and expenses, charges, escrows, deposits and fees customarily
prorated and adjusted in similar transactions shall be so prorated and adjusted.
In the event that accurate prorations and adjustments cannot be made at such
closing because current bills are not obtainable, the Selling Member and the
Buying Member shall prorate on the best available information, subject to
adjustment upon receipt of the final bills. The Selling Member shall pay all
closing costs normally and customarily paid by a seller of a real property
interest in the area where the applicable Project is located, and the Buying
Member shall pay all closing costs normally and customarily paid by a buyer of a
real property interest; provided, however, that the Buying Member and the
Selling Member shall each pay the fees and expenses of its own legal counsel. In
the event of the Buying Member’s default of its obligation to purchase under
this Section 7.6(c), then the Selling Member shall be free to sell the subject
Project at any price at any time without further reference to this Section 7.6.

 

Section 7.7 Certificate of Cancellation. Upon the completion of the distribution
of Company assets as provided in this Article VII, the Company shall be
terminated and cancelled, and U.S. Manager, shall cause a Certificate of
Cancellation to be filed in the office of the Secretary of State of Delaware,
and shall take such other actions as may be necessary or appropriate to
terminate and wind up the Company.

 

45



--------------------------------------------------------------------------------

ARTICLE VIII

BOOKS AND RECORDS, ACCOUNTING, REPORTS

 

Section 8.1 Books and Records. U.S. Manager shall keep just and true books of
account with respect to the operations of the Company. The books and records
(including leases and other contracts) of the Company shall be maintained at the
principal office of the Company and such other locations as may be designated by
U.S. Manager, and shall be available for examination and copying at all times by
the Members during ordinary business hours. The Members shall have the right to
inspect any Project at any time during ordinary business hours.

 

Section 8.2 Accounting Basis and Fiscal Year. The Company’s books and records
shall be closed and balanced at the end of each Fiscal Year. For financial
reporting purposes, the books and records of the Company shall be kept on the
accrual method of accounting and applied in a consistent manner in accordance
with generally accepted accounting principles in the United States. The accrual
method of accounting shall be used for both Company and tax accounting purposes.
The Fiscal Year of the Company shall be the 12-month period ending December 31.

 

Section 8.3 Reports.

 

(a) U.S. Manager shall have prepared and shall deliver to the Members within
three Business Days after the end of each month unaudited operating statements
for each of the Company’s Projects, and within 15 days after the end of each
month such additional information, including narrative information concerning
operations, as any Member may reasonably request.

 

(b) Within 45 days after the end of each Fiscal Quarter, U.S. Manager shall have
prepared and shall deliver to the Members such quarterly reports as any Member
may reasonably request, which may include a balance sheet and operating
statements for each Project and for the Company, together with a written
analysis of operations of each of the Projects and a reasonably detailed
estimate of Net Operating Cash and a summary of all distributions during such
Fiscal Quarter, all of which shall be certified by U.S. Manager, but which may
be unaudited. Such quarterly report shall be in a form acceptable to each of the
Members.

 

(c) U.S. Manager shall prepare or cause to be prepared, at the expense of the
Company, all federal, state and local income tax returns required of the
Company. U.S. Manager shall submit or cause the submission of such returns to
the Members in draft form for each of their review and approval which shall not
be unreasonably withheld, and after receiving such approval, shall file or cause
the filing of the tax returns and shall furnish or cause to be furnished to the
Members all necessary information concerning the Members’ distributive share of
the Company items shown on the Company’s tax returns to enable the Members to
prepare their federal, state and local income tax returns, with such information
for each Fiscal Year to be furnished to the Members by March 31 of the next
year. The Members shall provide all comments, and their approval and consent to
the filing of the returns subject to the implementation of their comments at
least five (5) days prior to the due date of the applicable return; otherwise,
the Members shall be deemed to have approved and consented to the filing of the
return submitted to the Members by U.S. Manager.

 

46



--------------------------------------------------------------------------------

(d) Within 90 days after the end of each Fiscal Year, U.S. Manager shall send to
the Members (i) the balance sheet of the Company and the Members’ Capital
Account balances as of the end of such year and statement of income (loss),
statement of Members’ equity and statement of cash flow of the Company for such
year, and (ii) a statement of Net Operating Cash and actual cash distributions
for such year, all of which shall be audited by the Accountant.

 

(e) U.S. Manager shall provide to the Members or any of their respective
Affiliates promptly upon any such Member’s request, any information as may be
reasonably necessary to conform the information provided pursuant to this
Section 8.3 to the generally accepted accounting principles prevalent in
Australia.

 

(f) U.S. Manager shall, within 5 Business Days after U.S. Manager receives
knowledge of the following matters, give notice (i) to the Members of (x) any
default under any Financing or breach of or default under any other material
agreement of which the Company is a party, (y) nonpayment of property taxes with
respect to a Project, or (ii) any matter that will likely result in a loss
greater than $100,000 to the Company, and (iii) copies to the Members of any
material notices given under any Regency Agreement by (x) the Company or (y)
Regency or any Affiliate of Regency.

 

(g) Within forty-five (45) days after the end of the third quarter of each
calendar year, the Company shall provide to the Members an estimate of the
amount and nature of the Members’ respective distributive shares of Company
items of taxable income, gain, loss and deduction realized or incurred by the
Company during the first three quarters of such calendar year, the amounts of
ordinary income and capital gain and the amount of earnings and profits (within
the meaning of Section 312 of the Code) attributable thereto. When providing
this information, U.S. Manager should also inform the Members of any significant
transactions that are contemplated to occur during the fourth quarter of such
Fiscal Year. The Company shall also provide such information for the entire
calendar year within twenty-five (25) days after the close of such calendar
year. In developing such information and fulfilling its obligations hereunder,
the Company shall retain its regular nationally recognized accounting firm to
review such information. In providing such estimates, the Company shall also
make available to the Members and their respective tax advisors the supporting
computations underlying such estimates. The Company shall also provide
information to the Members on a quarterly basis within twenty (20) days after
the end of each quarter, or at such other times as any Member may reasonably
request, regarding the nature and amount of the Company’s assets and gross
income that is sufficient to permit such Member to ascertain its compliance with
the REIT income and asset tests and to comply with the REIT recordkeeping
requirements under the Code and the applicable Regulations.

 

(h) U.S. Manager agrees to Notify the Members promptly after the Company first
receives percentage rent under an Anchor Lease or after U.S. Manager has
knowledge that the tenant under an Anchor Lease has entered into a sublease for
any space thereunder.

 

47



--------------------------------------------------------------------------------

(i) Additionally, U.S. Manager shall provide MCW LLC with information necessary
for MCW LLC and its Affiliates to comply with Australian securities laws upon a
reasonable request from MCW LLC.

 

Section 8.4 Independent Audit or Review.

 

(a) At Company expense, U.S. Manager shall cause the Accountant to conduct an
annual audit of the Company’s financial statements in accordance with generally
accepted accounting principles in the United States, consistently applied. A
copy of the audit report and the accompanying financial statements shall be
provided to the Members.

 

(b) Any Member shall have the absolute right to undertake a periodic audit
review of the Company or its Projects, the fees payable hereunder to U.S.
Manager or Regency (or its Affiliates) and U.S. Manager’s or Regency’s (or its
Affiliates’) compliance with the provisions of this Agreement or the Property
Management Agreement. Such audit review may be undertaken directly by any Member
or by third parties engaged by any Member, including accountants, consultants
and appraisers. U.S. Manager or Regency (or its Affiliate), as the case may be,
shall cooperate fully with such Member or any such third party in connection
with such audit review. All adjustments, payments and reimbursements to the fees
payable hereunder to U.S. Manager or to Regency or Regency (or its Affiliate)
under the Property Management Agreement determined by such Member or its
representatives to be appropriate by such audit review shall be effected
promptly by U.S. Manager; provided, however, that if U.S. Manager or Regency (or
its Affiliate), as the case may be, disputes any of such adjustments, payments
or reimbursements, then the matters in dispute shall be submitted to a mutually
acceptable firm of nationally recognized independent certified public
accountants (other than the Accountant), who shall determine which party’s
determination is correct and whose decision shall be binding. If the audit for
any given annual period discloses that aggregate adjustments, payments and
reimbursements in favor of the Company exceed either a percentage in excess of
3% of the total distributions made to the Members in the year under audit or
(with respect to U.S. Manager’s or Regency (or its Affiliates) fees only) in an
adjustment in excess of 3% of the fees payable to U.S. Manager or Regency (or
its Affiliates), as the case may be, the cost of such audit shall be paid by
U.S. Manager or Regency (or its Affiliates), as the case may be, out of its own
funds. Otherwise, the cost of the audit shall be paid by the Member who
initiated the review from its own funds.

 

Section 8.5 Bank Accounts. U.S. Manager shall be responsible for causing one or
more bank accounts of the Company to be maintained in an FDIC-insured bank (or
banks), which accounts shall be used for the payment of the expenditures
incurred in connection with the business of the Company. All deposits and funds
shall be swept daily to interest-bearing Company accounts approved by each of
the Members as part of the Company’s cash management system, subject to any
lock-box requirements imposed by lenders. All amounts in Company accounts shall
be and remain the property of the Company, and shall be received, held and
disbursed for the purposes specified in this Agreement.

 

48



--------------------------------------------------------------------------------

ARTICLE IX

TRANSFER OF MEMBERSHIP INTERESTS

 

Section 9.1 General Restrictions. No Member may sell, assign, transfer, pledge
or otherwise encumber (for purposes of this Article IX, the foregoing may be
collectively referred to as a “Transfer”) any of its rights or interests in the
Company, including its Membership Interest and its interest in Company
allocations or distributions, except (i) to an Affiliate provided that the
Transferring Member shall remain liable for its obligations hereunder in
connection with a merger, consolidation or other business combination in which
such Member is the surviving entity, (ii) in connection with a merger,
consolidation or other business combination involving the Member’s general
partner or parent company and an unrelated third party in which the Member is
not the surviving entity (for example, a merger of Regency’s general partner
into an unrelated third party that also involves the merger of Regency into the
operating partnership of such unrelated third party), or (iii) as provided in
this Article IX. Any attempted Transfer in violation of this Article IX shall be
void ab initio and shall constitute an Event of Default hereunder.

 

Section 9.2 Purchase Option.

 

(a) If a Non-Managing Member elects by written notice to purchase the Projects,
or at its election the other Non-Managing Member’s Membership Interests,
pursuant to Sections 7.2(b), 7.2(c) or 7.2(d) hereof (the “Purchase Option
Purchaser”), then the Purchase Option Purchaser shall purchase the Projects (or
the Project Level Entities) from the Company, or the Membership Interests from
the other Non-Managing Member, in accordance with this Section 9.2 (such
purchase being the “Purchase Option”).

 

(b) Fair Market Value. The Projects shall be appraised by a Qualified Appraiser
and valued at Fair Market Value as of the time of the exercise of the Purchase
Option (the “Appraised FMV”). In the event Membership Interests are being
purchased, the valuation of the Membership Interests shall be based on the
Appraised FMV and shall be determined as if the Company was being liquidated
pursuant to Section 7.4(b).

 

(c) Earnest Money; Default. Within five (5) Business Days after the date of the
exercise of the Purchase Option, the Purchase Option Purchaser shall deposit in
cash an aggregate amount equal to five percent (5%) of the Appraised FMV
multiplied by the other Non-Managing Member’s Percentage Interest (or if such
Appraised FMV has not then been finally determined, then an amount equal to five
percent (5%) of the Fair Market Value established by reference to the most
recent independent appraisal, obtained pursuant to Section 6.13 multiplied by
other Non-Managing Member’s Percentage Interest) (the “Earnest Money”) with an
independent and neutral party reasonably satisfactory to the non-acquiring
Non-Managing Member. The Earnest Money shall be applied against the purchase
price at the closing referenced below, or shall be paid to the Company or
applicable Project Level Entity (if Projects (or the Project Level Entities)
were to be purchased) or the other Non-Managing Member (if Membership Interests
were to be purchased) as liquidated damages in the event of default by the
Purchase Option Purchaser. In the event that the Earnest Money is not deposited
as provided above, the election of the Purchase Option Purchaser shall be deemed
ineffective, and such Non-Managing Member shall have no rights to the Projects
(or the Project Level Entities) or the other

 

49



--------------------------------------------------------------------------------

Non-Managing Member’s Membership Interest unless another Purchase Option is
triggered by such Non-Managing Member due to an Event of Default or Change of
Control that occurs after the last election made and not closed in accordance
with the preceding sentence with respect to such a Non-Managing Member.

 

(d) Purchase Option Closing. The Purchase Option shall be closed and consummated
on that date (the “Purchase Option Closing Date”) designated by the Purchase
Option Purchaser, which date shall be within sixty (60) calendar days after the
exercise of the Purchase Option. All Net Operating Cash, if any (after
establishment of a reasonable Reserve, which Reserve or so much thereof as
exists after payment of all liabilities of the Company and/or its subsidiaries
shall be released after a reasonable period of time), shall be distributed to
the Members in accordance with the applicable provisions of Section 5.1(b) on
the Purchase Option Closing Date and prior to consummation of the purchase
pursuant to this Section 9.2 as if such distribution date were the last day of a
Fiscal Year. An amount equal to the Appraised FMV (less the amount of any debt
on the Projects assumed or retained by the Purchase Option Purchaser in
connection with the acquisition of such Projects (or the Project Level
Entities), multiplied by (if Membership Interests are to be purchased) the other
Non-Managing Member’s Percentage Interest, shall be paid to the Company or
applicable Project Level Entities (if Projects (or the Project Level Entities)
were to be purchased) or to the other Non-Managing Member (if Membership
Interests were to be purchased), by the Purchase Option Purchaser or its
designee, in cash on the Purchase Option Closing Date. The non-acquiring
Non-Managing Member agrees to indemnify the Purchase Option Purchaser for its
respective portions of liabilities incurred by the Company prior to the Purchase
Option Closing Date, to the extent that no adjustment for such liabilities has
been made to the amount paid by the Purchase Option Purchaser on the Option
Closing Date. As of the Purchase Option Closing Date, the non-acquiring
Non-Managing Member shall have no further obligations with respect to the
Company. In the event that the non-acquiring Non-Managing Member or the Company
defaults in the performance of their respective obligations under this Section
9.2, the Purchase Option Purchaser shall have the right to exercise all rights
and remedies against the non-acquiring Non-Managing Member and the Company
available at law or in equity, including, without limitation, the remedy of
specific performance. Upon the Purchase Option Purchaser’s election to exercise
the Purchase Option following a Change of Control, the Company (if Projects were
to be purchased) or the non-acquiring Non-Managing Member (if Membership
Interests were to be purchased) shall pay all closing costs incurred in
connection with the implementation of the Purchase Option under this Section 9.2
normally and customarily paid by a seller of a real property interest and the
Purchase Option Purchaser shall pay all closing costs incurred in connection
with the implementation of the Purchase Option under this Section 9.2 normally
and customarily paid by a buyer of a real property interest; provided, however,
that the Company, the non-acquiring Non-Managing Member and the Purchase Option
Purchaser shall each pay the fees and expenses of their respective legal
counsels. Upon the Purchase Option Purchaser’s election to exercise the Purchase
Option pursuant to Section 7.2(b), the Defaulting Member shall pay all closing
costs incurred in connection with the implementation of the Purchase Option
under this Section 9.2.

 

(e) Deliveries with respect to Acquisition of Projects. As part of such Purchase
Option if Projects were to be purchased, the Company and/or the applicable
Project Level Entities shall execute and deliver all documents that may be
necessary or appropriate and customary, in the reasonable opinion of counsel to
the Purchase Option Purchaser and as

 

50



--------------------------------------------------------------------------------

determined by a title company selected by the Purchase Option Purchaser, to
convey good, marketable and indefeasible fee simple title to the Project(s) by
special warranty deed, free and clear of all liens and encumbrances (other than
(i) liens securing any mortgage debt that the Purchase Option Purchaser has
agreed to assume or retain, (ii) liens for taxes not yet delinquent, (iii)
easements, rights-of-way, covenants and restrictions which are customary and
typical for properties similar to the subject Project or (iv) those title
matters affecting the Project existing at the time the Project was acquired by
the Company or the applicable Project Level Entity and disclosed on the title
insurance commitment issued to the Company or the applicable Project Level
Entity at that time), together with all documents customarily required in
similar transactions or as reasonably required by the Purchase Option Purchaser
or the title company, including owner’s title policy and survey. The Purchase
Option Purchaser shall execute and deliver all documents reasonably required by
the Company or the applicable Project Level Entity to evidence the Purchase
Option Purchaser’s assumption or retention of debt which the Purchase Option
Purchaser has agreed to assume or retain. All items of income and expenses,
charges, escrows, deposits and fees customarily prorated and adjusted in similar
transactions shall be so prorated and adjusted. In the event that accurate
prorations and adjustments cannot be made at such closing because current bills
are not obtainable, the Company or the applicable Project Level Entity and the
Purchase Option Purchaser shall prorate on the best available information,
subject to adjustment upon receipt of the final bills. The Company shall apply
the proceeds of any closing under this Section 9.2 to the outstanding balance
under any debt of the Company or the applicable Project Level Entity as to which
the sale of the Project may result in an event of default.

 

(f) Deliveries with respect to Acquisition of Membership Interests. As part of
such Purchase Option if Membership Interests were to be purchased, the Company
and all of the Members shall execute, seal, swear to, and deliver for and on its
or their behalf, all documents that may be necessary or appropriate, in the
reasonable opinion of counsel to the Purchase Option Purchaser, to effect such
Purchase Option and transfer the selling Non-Managing Member’s Membership
Interest free and clear of all liens and encumbrances (other than liens for
taxes not yet delinquent) including, but not limited to an assignment of such
selling Non-Managing Member’s Membership Interest and a withdrawal by such
selling Non-Managing Member as a Member of the Company, each in a form
reasonably acceptable to the Purchase Option Purchaser. All items of income and
expenses, charges, escrows, deposits and fees customarily prorated and adjusted
in similar transactions shall be so prorated and adjusted. In the event that
accurate prorations and adjustments cannot be made at such closing because
current bills are not obtainable, the selling Non-Managing Member and the
Purchase Option Purchaser shall prorate on the best available information,
subject to adjustment upon receipt of the final bills.

 

(g) Releases. As part of such Purchase Option, the Purchase Option Purchaser
shall deliver a full and unconditional release of the applicable Project Level
Entities (if Projects (or the Project Level Entities) were to be purchased) or
the other Non-Managing Member’s (if Membership Interests were to be purchased)
guaranty (“Guaranty”) of the Company’s debt to any lender (the “Release”). The
Purchase Option Purchaser (and in the event that the Purchase Option Purchaser
is MCW LLC, then also MCW) shall indemnify, hold harmless and defend the Company
or the applicable Project Level Entities (if Projects (or the Project Level
Entities) were to be purchased) or the other Non-Managing Member (if

 

51



--------------------------------------------------------------------------------

Membership Interests were to be purchased) in the event the Purchase Option
Purchaser is unable to obtain the Release, from and against any and all amounts
which may become due under the Guaranty.

 

(b) Remedies. Without limiting the remedies available to the Company or either
of the Non-Managing Members, as the case may be, as a result of the breach of
either Non-Managing Member’s obligations under this Section 9.2, the
non-acquiring Non-Managing Member shall have the option, within 60 days of
default by the Purchase Option Purchaser in its obligation to purchase under
this Section 9.2, of substituting itself as the Purchase Option Purchaser under
this Section 9.2 (such non-acquiring Non-Managing Member being then referred to
as a “Substituted Buyer”). Such option shall be exercised by giving Notice to
the defaulting Purchase Option Purchaser of such exercise and by depositing,
within five days after such Notice, Earnest Money equal to five percent (5%) of
the Appraised FMV, multiplied by (if purchasing the Purchase Option Purchaser’s
Membership Interest) the Purchase Option Purchaser’s Percentage Interest, with
an independent and neutral party selected by the Substituted Buyer, whereupon,
for purposes of this Section 9.2, the Substituted Buyer shall become the
Purchase Option Purchaser and the defaulting Purchase Option Purchaser shall
become the non-acquiring Non-Managing Member.

 

ARTICLE X

REDEMPTION OR CONVERSION

 

Section 10.1 Redemption or Conversion. At any time after the fifth anniversary
of the date of this Agreement, Regency may elect to have the Company redeem for
cash its Membership Interest, in whole or in part. Within thirty (30) days of
such election, U.S. REIT may elect (such election to be irrevocable), in its
sole and absolute discretion, to purchase, for cash or Class C common stock, par
value $0.01 per share, of U.S. REIT (the “Class C Shares”), that portion of any
Regency’s Membership Interest to be redeemed. If Regency receives Class C Shares
and exchanges them for MCW units pursuant to the Exchange Agreement, Regency may
sell the MCW units on the open market, subject to applicable sale restrictions
under Australian securities laws. Macquarie CountryWide Management Limited
agrees to use its best efforts to obtain waivers from the ASX, allowing Regency
to sell the MCW units without restriction. In the event that U.S. REIT elects to
purchase Regency’s Membership Interest to be redeemed, such purchase shall occur
within five (5) Business Days of the completion of the appraisal obtained in
accordance with Section 10.2. In the event that U.S. REIT does not elect to
purchase Regency’s Membership Interest to be redeemed, such redemption by the
Company shall occur within sixty (60) Business Days of, but not less than thirty
(30) days after, the delivery of written notice by Regency to the Company and
U.S. REIT of its election to redeem all or such portion of its Membership
Interest. U.S. REIT may elect to purchase Regency’s Membership Interest for
Class C Shares only to the extent that U.S. REIT then qualifies as a REIT under
Section 856 of the Code. In the event of a purchase for Class C Shares, Regency,
at its sole cost and expense, shall be entitled to conduct reasonable due
diligence on U.S. REIT’s qualification as a REIT under the Code and may
condition such exchange upon the opinion of counsel to U.S. REIT or other
nationally recognized tax counsel that U.S. REIT qualifies as a REIT under
Section 856 of the Code.

 

52



--------------------------------------------------------------------------------

Section 10.2 Valuation. At the time of the election of redemption pursuant to
Section 10.1 hereof, the Projects shall be appraised by a Qualified Appraiser to
determine their Fair Market Value. Based on such Fair Market Value, Regency’s
Membership Interest shall be valued as if the Company was being liquidated
pursuant to Section 7.4(b) and Regency was distributed its share of such
proceeds in cash, taking into account prorations and adjustments for all items
of income and expenses, charges, escrows, deposits and fees customary in similar
transactions. In the event that accurate prorations and adjustments cannot be
made at such closing because current bills are not obtainable, U.S. REIT and
Regency shall prorate on the best available information, subject to adjustment
upon receipt of the final bills. If U.S. REIT elects to purchase Regency’s
Membership Interest with Class C Shares pursuant to Section 10.1, the proceeds
that Regency would have received for its entire Membership Interest (as
determined by the immediately preceding sentence) shall be divided by the Trust
Index (as determined for the ten (10) trading days immediately prior to
Regency’s notice of redemption) to determine the number of MCW units to which
Regency would be entitled if Regency’s entire Membership Interest was being
offered for redemption, U.S. REIT elected to purchase such Membership Interest
for Class C Shares and such Class C Shares were immediately exchanged for MCW
units (such number of MCW units being the “Exchange Units”). Upon such purchase,
Regency shall receive that number of Class C Shares in U.S. REIT which, upon
exchange into MCW units pursuant to the Exchange Agreement, shall result in
Regency obtaining the Exchange Units multiplied by the percentage of the total
Membership Interest held by Regency being redeemed.

 

Section 10.3 Closing Deliveries. As part of the U.S. REIT’s acquisition of all
or any portion of Regency’s Membership Interest for Class C Common Shares, the
Company and all of the Members shall execute, seal, swear to, and deliver for
and on its or their behalf, all documents that may be necessary or appropriate,
in the reasonable opinion of counsel to U.S. REIT, to effect such acquisition
and transfer all or such portion of Regency’s Membership Interest free and clear
of all liens and encumbrances (other than liens for taxes not yet delinquent)
including, but not limited to an assignment of such Regency’s Membership
Interest and a withdrawal by Regency as a Member of the Company, each in a form
reasonably acceptable to the U.S. REIT.

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

 

Section 11.1 Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware applicable to agreements to be
performed solely within the State of Delaware.

 

Section 11.2 Attorneys’ Fees. Should any litigation be commenced between the
parties hereto or their representatives or should any party institute any
proceeding in a bankruptcy or similar court that has jurisdiction over any other
party hereto or any or all of such party’s or parties’ property or assets
concerning any provision of this Agreement or the rights and duties of any
person or entity in relation thereto, the prevailing party shall be entitled to
the payment of its own attorneys’ fees and court costs from the losing party.

 

Section 11.3 No Partition. No Member shall have the right to partition any of
the Company’s Projects or interests in any Project nor shall a Member make
application to any court

 

53



--------------------------------------------------------------------------------

or authority to commence or prosecute any action or proceeding for a partition
thereof, and upon any breach of the provisions of this Section 11.3 by a Member,
the other Members shall be entitled to a decree or order restraining or
enjoining such application, actions, or proceedings in addition to all other
rights and remedies afforded by law or equity.

 

Section 11.4 Binding Provisions. The covenants and agreements contained herein
shall be binding upon, and inure to the benefit of, the successors and permitted
assigns of the respective parties hereto. No other Person shall have any rights
or remedies hereunder.

 

Section 11.5 Complete Agreement: Amendment. This Agreement, together with each
of the exhibits which are incorporated as if expressly set forth herein, the
Property Management Agreement, and any agreements entered into in connection
with the acquisition or divestiture of Projects, constitutes the entire
agreement between the parties and supersedes all agreements, representations,
warranties, statements, promises and understandings, whether oral or written,
with respect to the subject matter hereof, and neither party hereto shall be
bound by nor charged with any oral or written agreements, representations,
warranties, statements, promises or understandings not specifically set forth in
this Agreement or the exhibits hereto. This Agreement may not be amended,
altered or modified except by a writing signed by all the Members.

 

Section 11.6 Confidentiality and Nondisclosure. All confidential information
which shall have been furnished or disclosed by the Company or a Member to any
other Member pursuant to this Agreement or the negotiations leading to this
Agreement that has been furnished prior to the execution of this Agreement or is
hereafter furnished, and is identified in writing as confidential shall be held
in confidence and shall not be disclosed to any Person other than their
respective Affiliates, employees, directors, legal counsel, accountants or
financial advisers with a need to have access to such information, except as
reasonably necessary to comply with any disclosure obligations under any
foreign, federal or state securities laws or the rules of any securities
exchange on which the shares of a Member or one of its Affiliates are listed or
as otherwise required by law. The obligations of this Section do not apply to
information that (a) is or becomes part of the public domain, (b) is disclosed
by the disclosing party to third parties without restrictions on disclosure or
(c) is received by the receiving party from a third party without breach of a
nondisclosure obligation.

 

Section 11.7 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which together shall
constitute one agreement binding on all parties hereto, notwithstanding that all
the parties may not have signed the same counterpart.

 

Section 11.8 Fees and Commissions. Except as may be separately disclosed in
writing to the other Member, each Member hereby represents and warrants that, as
of the date of this Agreement there are no known claims for brokerage or other
commissions or finder’s or other similar fees in connection with the
transactions covered by the Original Agreement or this Agreement insofar as such
claims shall be based on actions, arrangements or agreements taken or made by or
on such Member’s behalf, and each Member hereby agrees to indemnify and hold
harmless the other Members from and against any liabilities, costs, damages and
expenses from any party making any such claims through such Member. Regency
shall be responsible for all compensation payable to Macquarie Capital Partners
LLC in connection with the negotiation of this Agreement and acquisition of the
First Washington Portfolio.

 

54



--------------------------------------------------------------------------------

Section 11.9 Execution of Other Documents. Each party hereto agrees to do all
acts and things and to make, execute and deliver such written instruments, as
shall from time to time be reasonably required to carry out the terms and
provisions of this Agreement.

 

Section 11.10 Severability. Each provision of this Agreement shall be considered
separable and if for any reason any provision or provisions hereof are
determined to be illegal or invalid and contrary to any existing or future law,
such illegality or invalidity shall not impair the operation of, or affect,
those portions of this Agreement which are legal and valid.

 

Section 11.11 Survival of Indemnity Obligations. Except as expressly limited in
this Agreement, any and all indemnity obligations of any party hereto shall
survive any termination of the Company or a Member’s interest therein.

 

Section 11.12 Waiver. No consent or waiver, express or implied, by a Member to
or of any breach or default by any other Member in the performance by such other
Member of its obligations hereunder shall be deemed or construed to be a consent
or waiver to or of any other breach or default in the performance by such Member
of the same or any other obligations of such other Member hereunder. Failure on
the part of a Member to complain of any act or failure to act of any other
Member or to declare such other Member in default, irrespective of how long such
failure continues, shall not constitute a waiver by such Member of its rights
hereunder. The giving of consent by a Member in any one instance shall not limit
or waive the necessity to obtain such Member’s consent in any future instance. A
matter that is neither approved nor disapproved within the time period set forth
herein for such approval or disapproval to be given shall be deemed disapproved
by the non-responding party.

 

Section 11.13 Terminology. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender, shall include all other
genders; and the singular shall include the plural and vice versa. Titles of
Articles and Sections are for convenience only, and neither limit nor amplify
the provisions of this Agreement itself. The use herein of the word “including,”
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation,” or “but not limited to,” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter. If any
deadline falls on a day that is not a Business Day, the deadline shall be the
first Business Day thereafter.

 

Section 11.14 Equitable Remedies. Any Member hereto shall, in addition to all
other rights provided herein or as may be provided by law, and subject to the
limitations set forth herein, be entitled to all equitable remedies, including
those of specific performance and injunction, to enforce such Member’s rights
hereunder.

 

Section 11.15 Remedies Cumulative. Each right, power, and remedy provided for
herein or now or hereafter existing at law, in equity, by statute, or otherwise
shall be cumulative

 

55



--------------------------------------------------------------------------------

and concurrent and shall be in addition to every other right, power, or remedy
provided for herein or now or hereafter existing at law, in equity, by statute,
or otherwise, and the exercise or beginning of the exercise or the forbearance
of exercise by any party of any one or more of such rights, powers, or remedies
shall not preclude the simultaneous or later exercise by such party of any or
all of such other rights, powers, or remedies.

 

Section 11.16 Press Relations. Except as required by law or the rules of any
securities exchange on which the shares of a Member or any of its Affiliates are
listed, no Member shall make any public announcements with respect to this
Agreement or the Company or its business without the Consent of the other
Members.

 

Section 11.17 Notices. Notification shall be sent as follows:

 

If to Regency:

 

Regency Centers, L.P.

121 West Forsyth Street, Suite 200

Jacksonville, Florida 32202

Attention: Lisa Palmer

E-mail: Lpalmer@regencycenters.com

Facsimile: (904) 354-1832

 

If to MCW LLC:

 

Macquarie CountryWide (US) No. 2 LLC

c/o Macquarie CountryWide Management Limited

Level 13, No. 1 Martin Place

Sydney NSW 2000

Australia

Attention: Kylie K. Rampa

E-mail: kylie.rampa@macquarie.com

Facsimile: 011 61 2 8232 6510

 

If to U.S. Manager:

 

Macquarie-Regency Management, LLC

c/o Regency Centers, L.P.

121 West Forsyth Street, Suite 200

Jacksonville, Florida 32202

Attention: Lisa Palmer

E-mail: Lpalmer@regencycenters.com

Facsimile: (904) 354-1832

 

Section 11.18 Construction. This Agreement has been negotiated at arm’s length
and between persons sophisticated and knowledgeable in the matters dealt with in
this Agreement. In addition, each party has been represented by experienced and
knowledgeable legal counsel. Accordingly, any rule of law or legal decision that
would require interpretation of any ambiguities in this Agreement against either
party is not applicable and is waived. The provisions of this Agreement shall be
interpreted in a reasonable manner to effect the purpose of the parties.

 

56



--------------------------------------------------------------------------------

Section 11.19 Limitation of Liability.

 

(a) MCML enters into this Agreement only in its capacity as responsible entity
of MCW and in no other capacity.

 

(b) A liability arising under or in connection with this Agreement can be
enforced against MCML, only to the extent to which it can be satisfied out of
the assets of MCW out of which MCML is actually indemnified for the liability.

 

(c) This limitation of MCML’s liability applies notwithstanding any other
provision of this Agreement and extends to all liabilities and obligations of
MCML in any way connected with any representation, warranty, conduct, omission,
agreement or transaction related to this Agreement.

 

(d) Any party to this Agreement may not sue MCML in any capacity other than as
responsible entity of MCW, including seeking the appointment to MCML of a
receiver (except in relation to MCW’s assets), liquidator, administrator or any
similar Person.

 

(e) The provisions of this Section 11.19 shall not apply to any obligation or
liability of MCML to the extent that it is not satisfied because there is a
reduction in the extent of MCML’s indemnification out of the assets of MCW, as a
result of MCML’s fraud, negligence or breach of trust.

 

(f) MCML is not obliged to do or refrain from doing anything under this
Agreement (including incurring any liability) unless MCML’s liability as
responsible entity is limited in the same manner as set out in this Section
11.19.

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

REGENCY CENTERS, L.P., a Delaware limited partnership By:   Regency Centers
Corporation, a Florida corporation, its general partner By:  

/s/ Kathy D. Miller

--------------------------------------------------------------------------------

Name:   Kathy D. Miller Its:   Vice President MACQUARIE-REGENCY MANAGEMENT, LLC,
a Delaware limited liability company By: Regency Centers, L.P., a Delaware
limited partnership, its managing member

By:

 

Regency Centers Corporation, a Florida corporation, its general partner

By:

 

/s/ Kathy D. Miller

--------------------------------------------------------------------------------

Name:

 

Kathy D. Miller

Its:

 

Vice President

MACQUARIE COUNTRYWIDE (US) NO. 2 LLC, a Delaware limited liability company By:  
Macquarie-Regency Management, LLC, a Delaware limited liability company, its
manager

By:

 

Regency Centers, L.P., a Delaware limited partnership, its managing member

    By:   Regency Centers Corporation, a Florida corporation, its general
partner     By:  

/s/ Kathy D. Miller

--------------------------------------------------------------------------------

    Name:   Kathy D. Miller     Its:   Vice Presidnet

 

58



--------------------------------------------------------------------------------

Accepted and Agreed solely for the purposes of Article X: MACQUARIE COUNTRYWIDE
MANAGEMENT LIMITED, an Australian corporation, as the responsible entity of
Macquarie CountryWide Trust By:  

/s/ Mark. W. Baillie

--------------------------------------------------------------------------------

Name:   Mark W. Baillie Its duly authorized attorney under power of attorney
dated 27 May 2005, in the present of Ian Richardson MACQUARIE COUNTRYWIDE (US)
NO. 2 CORPORATION, a Maryland corporation By:  

/s/ Mark W. Baillie

--------------------------------------------------------------------------------

Name:   Mark W. Baillie Its    

 

59



--------------------------------------------------------------------------------

SCHEDULE 1

 

Base Amount

 

First, multiply the aggregate Fair Market Value (without giving effect to all
Reserves and liabilities for money borrowed) of the Projects and other assets
owned by the Company or its subsidiaries by the Percentage Interests of the MCW
LLC (such product shall be referred to as the “MCW FMV”).

 

Second, the “Base Amount Rate” shall equal forty (40) basis points (0.4%) per
annum.

 

Third, the Base Amount for each Half Year is equal to the MCW FMV at the end of
the Half Year multiplied by the Base Amount Rate multiplied by the proportion
that the number of days in the Half Year bears to 365.

 

The Base Amount is payable in installments at the end of each Fiscal Quarter in
U.S. dollars. Payments in respect of the Fiscal Quarters ending March 31 and
September 30 will be calculated as the MCW FMV at the end of the previous Half
Year (December 31 and June 30, respectively) multiplied by the Base Amount Rate
multiplied by the proportion that the number of days in the Fiscal Quarter bears
to 365 and will represent part payment on account for the Base Amount for the
Half Year in which the end of that Fiscal Quarter ends.

 

If any portion of the Base Amount for a Half Year is not distributed when
payable, such unpaid but payable amount shall accumulate and shall be payable in
accordance with Section 5.1(b)(ii)(1) whenever Net Operating Cash is available
therefor.



--------------------------------------------------------------------------------

SCHEDULE 2

 

Performance Amount

 

The Performance Amount (“PA”) in respect of a Half Year shall be an amount
calculated in accordance with the following formula:

 

PA = (E x Z x P x C) + (O x Z x P x C)

 

In respect of a Half Year the Company shall accrue in accordance with Section
5.1(a)(ii)(2) an Excess Performance Amount (“EPA”) calculated in accordance with
the following formula:

 

EPA = (AE x Z x P x C)

 

The Company shall maintain a Cumulative Excess Performance Amount which shall be
increased (decreased) in respect of a Half Year in accordance with the following
formula:

 

Increase (decrease) = EPA – (after the first Half Year) (E x Z x P x C)

 

Where:

 

“AE” equals the total number of Performance Units and “Excess Performance Units”
to which MCML is entitled, and accrued by MCW, but not immediately issuable to
MCML, under clause 19 of the MCW Constitution in respect of such Half Year.

 

“E” equals the total number of Performance Units and “Excess Performance Units”
issuable to MCML under clause 19 of the MCW Constitution in respect of such Half
Year, but to which MCML became entitled, and were accrued by MCW, in a previous
Half Year.

 

“O” equals the total number of Performance Units immediately issuable to MCML
under clause 19 of the MCW Constitution in respect of such Half Year.

 

“Z” equals the proportion that the MCW FMV (calculated in accordance with the
methodology outlined in Schedule 1) bears to the total gross assets of MCW
determined on a consolidated basis .

 

“P” equals the price per MCW unit used for the purposes of calculating the
number of Performance Units and Excess Performance Units to be issued pursuant
to clause 19.4 of the MCW Constitution (i.e., the term Pc in such clause of the
MCW Constitution).

 

“C” equals the published rate at which one Australian dollar can be exchanged
for one United States dollar as at the end of the relevant Half Year.

 

The above calculations of numbers of Performance Units and Excess Performance
Units to which MCML becomes entitled in accordance with clause 19 of the MCW
Constitution are to be made disregarding any reduction in the number of
Performance Units or Excess Performance Units it is to receive as a consequence
of any payment of the Performance Amount or accruals of any Excess Performance
Amount to the US Manager.

 

If MCML becomes entitled to receive payment of cash from MCW in lieu of
Performance Units or Excess Performance Units the above formulae are to be
adjusted accordingly.



--------------------------------------------------------------------------------

SCHEDULE 3

 

Trust Index

 

“VWAP” is the daily volume weighted average sale price for MCW units sold on ASX
during the preceding 10 trading days, but does not include any transaction
defined in the ASX market rules as a “special”, crossings prior to the
commencement of normal trading, crossings during the after hours adjust phase,
crossings during the closing phase, overnight crossings or any overseas trades
or trades pursuant to the exercise of options over MCW units.

 

For the purposes of calculating VWAP, if, on some or all of the trading days in
the relevant period, MCW units have been quoted on ASX as cum any distribution
or entitlement, but MCW units will be issued under this Agreement ex such
distribution or entitlement, then the VWAP on the trading days on which those
MCW units have been quoted cum distribution or entitlement shall be reduced by
an amount equal to:

 

  (a) in the case of a distribution, the amount of that distribution including,
if the distribution is franked, the amount that would be included in the
assessable income of the recipient of the distribution who is both a resident of
Australia and a natural person under the “tax act” (as defined in the MCW
Constitution);

 

  (b) in the case of an entitlement which is traded on ASX on any of those
trading days, the average of the daily volume weighted average sale price for
such entitlement sold on ASX during the relevant period on the trading days on
which those entitlements were traded; or

 

  (c) in the case of an entitlement not traded on ASX during the relevant
period, the value of the entitlement as reasonably determined by the responsible
entity of MCW

 

Conversely, where on some or all of the trading days in the relevant period, MCW
units have been quoted on ASX as ex any distribution or entitlement, but MCW
units will be issued under this Agreement cum such distribution or entitlement,
then the VWAP on the trading days on which those MCW units have been quoted ex
distribution or entitlement shall be increased in accordance with clauses (a),
(b) and (c) above in this definition of VWAP (with the necessary changes).

 

Where a specified period is stated in relation to the determination of VWAP and
on any of the trading days during that period MCW Units were subject to a
trading halt or suspended, the period shall be extended by the number of trading
days on which the MCW units were not able to be traded or were suspended.

 

Where MCW units are reconstructed, consolidated, divided or reclassified into a
lesser or greater number of securities during the period over which the VWAP is
calculated, the VWAP will be adjusted by MCML as it considers appropriate and
the terms of this Agreement will be construed accordingly.



--------------------------------------------------------------------------------

EXHIBIT A

 

Capital Contributions; Percentage Interests

 

Name and Address

--------------------------------------------------------------------------------

   Capital Account


--------------------------------------------------------------------------------

   Percentage Interest


--------------------------------------------------------------------------------

 

Macquarie CountryWide (US) No. 2 LLC

c/o Macquarie CountryWide Management Limited

Level 13, No. 1 Martin Place

Sydney NSW 2000

Australia

   $ 735,818,550.00    64.95 %

Regency Centers, L.P.

121 West Forsyth Street, Suite 200

Jacksonville, Florida 32202

   $ 395,948,550.00    34.95 %

Macquarie-Regency Management, LLC

121 West Forsyth Street, Suite 200

Jacksonville, Florida 32202

   $ 1,132,900.00    0.1 %



--------------------------------------------------------------------------------

EXHIBIT B

 

Projects

 

Property

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

City

--------------------------------------------------------------------------------

  

State

--------------------------------------------------------------------------------

  

Project Level Entity

--------------------------------------------------------------------------------

Auburn Village    2222 Grass Valley Hwy    Auburn    CA    FW CA-Auburn Village,
LLC Bayhill Shopping Center    851 Cherry Ave    San Bruno    CA    FW CA-Bay
Hill Shopping Center, LLC Brea Marketplace    835 East Birch Street    Brea   
CA    FW CA-Brea Marketplace, LLC Five Points Shopping Center    3943 State
Street    Santa Barbara    CA    FW CA-Five Points Shopping Center, LLC Granada
Village Shopping Center    10823 Zelzah Ave    Granada Hills    CA    FW
CA-Granada Village, LLC Laguna Niguel Plaza    29941 Alicia Parkway   
Laguna Niguel    CA    FW CA-Laguna Niguel Plaza, LLC Lake Forest Village   
24251 Muirlands Blvd    Lake Forest    CA    FW CA-Lake Forest Village, LLC
Mariposa Shopping Center    2760 Homestead Rd    Santa Clara    CA    FW
CA-Mariposa Gardens Shopping Center, LLC Navajo Shopping Center    8650 Lake
Murray Blvd    San Diego    CA    FW CA-Navajo Shopping Center, LLC Pleasant
Hill Shopping Center    560 Contra Costa Blvd    Pleasant Hill    CA    FW
CA-Pleasant Hill Shopping Center, LLC Point Loma Plaza    3645 Midway Drive   
San Diego    CA    FW CA-Point Loma Plaza, LLC Rancho San Diego Village    3681
Avocado Blvd    La Mesa    CA    FW CA-Rancho San Diego Village, LLC Silverado
Plaza    611 Trancas St    Napa    CA    FW CA-Silverado Plaza, LLC Snell &
Branham Plaza    179 Branham Lane    San Jose    CA    FW CA-Snell & Branham
Plaza, LLC Stanford Ranch Village    2341 Sunset Blvd    Rocklin    CA    FW
CA-Stanford Ranch Village, LLC Twin Oaks Shopping Center    5727 Kanan Road   
Agoura Hills    CA    FW CA-Twin Oaks Shopping Center, LLC

 

2



--------------------------------------------------------------------------------

Property

--------------------------------------------------------------------------------

 

Address

--------------------------------------------------------------------------------

 

City

--------------------------------------------------------------------------------

 

State

--------------------------------------------------------------------------------

 

Project Level Entity

--------------------------------------------------------------------------------

Ygnacio Plaza   1881 Ygnacio Valley Road   Walnut Creek   CA   FW CA-Ygnacio
Plaza, LLC Applewood Shopping Center   3400 Youngfield Street   Wheat Ridge   CO
  U.S. Retail Partners, LLC Arapahoe Village   2798 Arapahoe Ave   Boulder   CO
  U.S. Retail Partners, LLC Cherrywood Square Shopping Center   7575 South
University Blvd   Littleton   CO   U.S. Retail Partners, LLC Ralston Square
Shopping Center   12350 West 64th Street   Arvada   CO   U.S. Retail Partners,
LLC Corbin’s Corner   1445 New Britain Avenue   West Hartford   CT   FW
CT-Corbins Corner Shopping Center, LLC Spring Valley Shopping Center   4851
Massachusetts Avenue   Washington   DC   USRP I, LLC First State Plaza   1600
West Newport Pike   Stanton   DE   USRP I, LLC Newark Shopping Center   107
Newark Shopping Center   Newark   DE   FW Newark, LLC Shoppes of Graylyn   1732
Marsh Road   Wilmington   DE   USRP I, LLC Village Commons   711 Village Blvd.  
West Palm Beach   FL   USRP I, LLC Brentwood Commons   1145 South York Rd  
Bensenville   IL   FW IL-Brentwood Commons, LLC Civic Center Plaza   7801 North
Waukegan Rd   Niles   IL   FW IL-Civic Center Plaza, LLC Mallard Creek Shopping
Center   750 East Rollins Rd   Round Lake Beach   IL   FW IL-Mallard Creek, LLC
McHenry Commons Shopping Center   2000 North Richmond Rd   McHenry   IL   FW
IL-McHenry Commons Shopping Center, LLC Riverside Square & River’s Edge   3145
South Ashland Ave   Chicago   IL   FW IL-Riverside/Rivers Edge, LLC Riverview
Plaza   3330 North Western Ave   Chicago   IL   FW IL-Riverview Plaza, LLC
Stonebrook Plaza Shopping Center   3243 West 115th Street   Merrionette Park  
IL   FW IL-Stonebrook Plaza, LLC

 

3



--------------------------------------------------------------------------------

Property

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

City

--------------------------------------------------------------------------------

 

State

--------------------------------------------------------------------------------

  

Project Level Entity

--------------------------------------------------------------------------------

The Oaks Shopping Center    1555 Lee Street    Des Plaines   IL    FW IL-The
Oaks Shopping Center, LLC Willow Lake Shopping Center    2550 Lake Circle Lane
   Indianapolis   IN    USRP Willow East, LLC Willow Lake Shopping Center   
2902 West 86th Street    Indianapolis   IN    USRP Willow West, LLC Bowie Plaza
   6824 Laurel-Bowie Rd    Bowie   MD    Capital Place I Investment Limited
Partnership Clinton Square    6415 Old Alexander Ferry Road    Clinton   MD   
FW MD-Clinton Square, LLC Cloppers Mill Village Shopping Center    18066 Mateny
Rd    Germantown   MD    Cloppers Mill Village Center, LLC Elkridge Corners
Shopping Center    7280 Montgomery Rd    Elkridge   MD    L&M Development
Company Limited Partnership Festival at Woodholme    1809 Reisterstown Road   
Baltimore,   MD    Woodholme Properties Limited Partnership Firstfield Shopping
Center    505 Quince Orchard RD    Gaithersburg   MD    USRP I, LLC Goshen Plaza
   9140 Rothbury Drive    Gaithersburg   MD    USRP I, LLC Mitchellville Plaza
   12100 Central Ave    Mitchellville   MD    Enterprise Associates Northway
Shopping Center    670 Old Mill Road    Millersville   MD    Northway Limited
Partnership Parkville Shopping Center    7709 Harford Rd    Baltimore   MD   
Parkville Shopping Center, LLC Penn Station Shopping Center    5730 Silver Hill
Rd    District Heights   MD    S&P Associates Limited Partnership Rosecroft
Shopping Center    3201 Brinkley Rd    Temple Hills   MD    FW MD-Rosecroft
Shopping Center, LLC Southside Marketplace    857 East Fort Ave    Baltimore  
MD    Southside Marketplace Limited Partnership Takoma Park Shopping Center   
6875 New Hampshire Ave    Takoma Park   MD    USRP I, LLC

 

4



--------------------------------------------------------------------------------

Property

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

City

--------------------------------------------------------------------------------

 

State

--------------------------------------------------------------------------------

  

Project Level Entity

--------------------------------------------------------------------------------

Valley Centre    9616 Reisterstown Road    Owings Mills   MD    Greenspring
Associates Limited Partnership Watkins Park Plaza    50 Watkins Park Drive   
Mitchellville   MD    USRP I, LLC Woodmoor Shopping Center    10141 Colesville
Rd    Silver Springs   MD    US Retail Partners Limited Partnership Colonial
Square    1151 Wayzata Blvd    Wayzata   MN    U.S. Retail Partners, LLC
Rockford Road Plaza    4190 Vinewood Lane North    Plymouth   MN    U.S. Retail
Partners, LLC Shoppes of Kildaire    1394 Kildaire Farm Road    Cary   NC    FW
NC-Shoppes of Kildaire, LLC Plaza Square    625 Hamburg Turnpike    Wayne   NJ
   USRP I, LLC Westmont Shopping Center    400 Cuthbert Rd    Westmont   NJ   
FW NJ-Westmont Shopping Center, LLC Greenway Town Center    12220 Southwest
Scholls Ferry Rd    Tigard   OR    FW OR-Greenway Town Center, LLC Allen Street
Shopping Center    1401 Allen Street    Allentown   PA    Allenbeth Associates
Limited Partnership City Avenue Shopping Center    7720 City Line Avenue   
Philadelphia   PA    City Line Shopping Center Associates Colonial Sq/PA    928
South George Street    York   PA    USRP I, LLC Kenhorst Plaza    1895 New
Holland Rd    Kenhorst   PA    USRP I, LLC Mayfair Shopping Center    6499
Sackett Street    Philadelphia   PA    USRP I, LLC Mercer Square Shopping Center
   73 Old Dublin Pike    Doylestown   PA    USRP I, LLC Newtown Square Shopping
Center    3590 West Chester Pike    Newtown Square   PA    USRP I, LLC Stefko
Boulevard Shopping Center    1880 Stefko Blvd    Bethlehem   PA    Allenbeth
Associates Limited Partnership Towamencin Village Square    1758 Allentown Road
   Lansdale   PA    USRP Towamencin, LLC

 

5



--------------------------------------------------------------------------------

Property

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

City

--------------------------------------------------------------------------------

 

State

--------------------------------------------------------------------------------

  

Project Level Entity

--------------------------------------------------------------------------------

Warwick Square Shopping Center    2395 York Road    Warwick   PA    USRP I, LLC
First Colony Marketplace    4610 Highway 6 South    Sugar Land   TX    FW
TX-First Colony Marketplace, L.P. Memorial Collection Shopping Center    14610
Memorial Drive    Houston   TX    FW TX-Memorial Collection, L.P. Weslayan Plaza
East & West    5586 Weslayan St    Houston   TX    FW TX-Weslyan Plaza, L.P.
Westheimer Marketplace    12555 Westheimer Rd    Houston   TX    FW
TX-Westheimer Marketplace, L.P. Woodway Collection    1407 South Voss Road   
Houston   TX    FW TX-Woodway Collection, L.P. 601 King Street    601 King
Street    Alexandria   VA    FW VA-601 King Street, LLC Ashburn Farm Village
Center    43761 Parkhurst Plaza    Ashburn   VA    FW VA-Ashburn Farm Village,
LLC Brafferton    385 Garrisonville Road    Garrisonville   VA    FW
VA-Brafferton Shopping Center, LLC Centre Ridge Marketplace    6335 Multiplex
Drive    Centreville   VA    FW VA-Centre Ridge Marketplace, LLC Festival at
Manchester Lakes    7005 Manchester Blvd    Franconia   VA    USRP I, LLC Fox
Mill Shopping Center    2551 John Milton Drive    Reston   VA    FW VA-Fox Mill
Shopping Center, LLC Gayton Crossing    9782 Gayton Road    Richmond   VA    FW
VA-Gayton Crossing Shopping Center, LLC Glen Lea Centre    3808 Mechanicsville
Pike    Richmond   VA    USRP I, LLC Greenbriar Town Center    13043 Lee Jackson
Memorial Hwy    Chantilly   VA    USRP I, LLC Hanover Village Shopping Center   
7047 Mechanicsville Turnpike    Mechanicsville   VA    USRP I, LLC

 

6



--------------------------------------------------------------------------------

Property

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

City

--------------------------------------------------------------------------------

 

State

--------------------------------------------------------------------------------

  

Project Level Entity

--------------------------------------------------------------------------------

Kamp Washington Shopping Center    11054 Lee Highway    Fairfax   VA    USRP I,
LLC Kings Park Shopping Center    8970 Burke Lake Road    Burke   VA    FW
VA-Kings Park Shopping Center, LLC Laburnum Park Shopping Center    4346 South
Laburnum Ave    Richmond   VA    USRP I, LLC Laburnum Square Shopping Center   
4816 South Laburnum Ave    Richmond   VA    FW VA-Laburnum Square, LLC Saratoga
Shopping Center    8074 Rolling Road    Springfield   VA    FW VA-Saratoga
Shopping Center, LLC Town Center at Sterling Shopping Center    21800 Town
Center Plaza    Sterling   VA    US Retail Partners Limited Partnership Village
Shopping Center    7029 Three Chopt Road    Richmond   VA    FW VA-The Village
Shopping Center, LLC Willston Centre I    6164 Arlington Blvd    Falls Church  
VA    US Retail Partners Limited Partnership Willston Centre II    6118
Arlington Blvd    Falls Church   VA    US Retail Partners Limited Partnership
Aurora Marketplace    23632 Highway 99    Edmonds   WA    FW WA-Aurora
Marketplace, LLC Eastgate Plaza    15100 Southeast 38th Street    Bellevue   WA
   FW WA-Eastgate Plaza, LLC Overlake Fashion Plaza    2150 148th Avenue
Northeast    Redmond   WA    FW WA-Overlake Fashion Plaza, LLC Cudahy Center
Shopping Center    5851 South Packard Ave    Cudahy   WI    FW WI-Cudahy Center,
LLC Racine Centre Shopping Center    5201 Washington Ave    Racine   WI    FW
WI-Racine Centre, LLC Whitnall Square Shopping Center    4698 South Whitnall Ave
   Milwaukee   WI    FW WI-Whitnall Square, LLC

 

7